 

Exhibit 10(z)

 

AMENDED AND RESTATED OPERATING AGREEMENT

OF

JY-TV ASSOCIATES, LLC

 

a Florida limited liability company

 

AMENDED AND RESTATED OPERATING AGREEMENT

OF

JY-TV ASSOCIATES, LLC

a Florida limited liability company

 

               THIS AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”)
of JY-TV ASSOCIATES, LLC, a Florida limited liability company (the “Company”),
is made and entered into as of the 12th day of September, 2014, by and among JIK
Taft Vineland LLC, a Delaware limited liability company (“Kislak”), Courtelis
Promenade Associates, LLC, a Florida limited liability company (“Courtelis”),
HMG Orlando, LLC, a Delaware limited liability company (“HMG/Orlando”), and
those additional parties that shall be admitted as Members in accordance with
the terms of this Agreement (each a “Member”, and collectively, the “Members”).

 

RECITALS

 

               A.                The Company was formed pursuant to and in
accordance with the provisions of the Act, by and pursuant to the Articles of
Organization of the Company filed with the Department of State of the State of
Florida on April 14, 2014.

 

               B.                The Company is formed for the sole purpose of
purchasing and constructing up to two hundred fifty (250) unit rental apartments
on a 9.53 acre (more or less) site, located in the southeast quadrant of the
intersection of John Young Parkway and Taft-Vineland Road in Orlando, Orange
County, Florida, and being legally described on Exhibit “A,” attached hereto and
by this reference made a part hereof (the “Property”).

 

               C.                Kislak and Courtelis as the initial members of
the Company entered into that certain Operating Agreement of the Company dated
as of April 14, 2014 (the “Initial Operating Agreement”) setting forth the terms
and conditions of the business and affairs of the Company and the rights and
obligations of its members.

 

 

               D.                HMG/Orlando wishes to acquire certain
Membership Interests in the Company and be admitted as a member of the Company
upon the terms and conditions set forth herein.

 

               E.                 Consequent upon the admission of HMG/Orlando
as a Member of the Company, the Members desire to enter into this Agreement for
the purposes of (i) stating the rights and obligations of the Members and the
Company, (ii) setting forth the terms and conditions of the business and affairs
of the Company and (iii) amending and restating in its entirety, the Initial
Operating Agreement, effective as of the Effective Date.

 

               NOW, THEREFORE, the Members, intending to be legally bound,
hereby agree that the operating agreement of the Company shall be as follows:

 

ARTICLE I

Formation

 

               Section 1.1                Organization. The Company has been
organized as a Florida limited liability company pursuant to the Act.

 

               Section 1.2                Agreement, Effect of Inconsistencies
with Act. The Members agree to the terms and conditions of this Agreement, as it
may from time to time be amended, supplemented or restated according to its
terms. The Members intend that this Agreement shall be the sole source of the
relationship among the parties with respect to the matters set forth herein
related to the Property, and except to the extent a provision of this Agreement
expressly incorporates federal income tax rules by reference to sections of the
Code or Regulations or is expressly prohibited or ineffective under the Act,
this Agreement shall govern, even when inconsistent with, or different than, the
provisions of the Act or any other law. To the extent any provision of this
Agreement is prohibited or ineffective under the Act, this Agreement shall be
considered amended to the smallest degree possible in order to make such
provision effective under the Act. If the Act is subsequently amended or
interpreted in such a way as to validate a provision of this Agreement that was
formerly invalid, such provision shall be considered to be valid from the
effective date of such interpretation or amendment. Each Member and the Manager
shall be entitled to rely on the provisions of this Agreement, and no Member or
the Manager shall be liable to the Company or to any other Member for any action
or refusal to act taken in good faith reliance on this Agreement.

 

               Section 1.3                Name. The name of the Company is JY-TV
ASSOCIATES, LLC, and such name shall be used at all times in connection with the
conduct of the Company’s business and all assets of the Company shall be held
under such name.

 

               Section 1.4                Effective Date. This Agreement shall
become effective upon the date of execution of this Agreement by the last of the
Members to sign it (the “Effective Date”).

 

               Section 1.5                Term. The Company shall have perpetual
existence until it is dissolved and its affairs wound up in accordance with this
Agreement and the Act.

2

 

               Section 1.6               Registered Agent and Office. The
Company’s registered agent for service of process and registered office in the
State of Florida shall be W. Douglas Pitts, 703 Waterford Way, Suite 800, Miami
Florida 33126-4677. The Manager may change the Company’s registered agent for
service of process and registered office in the State of Florida from time to
time.

 

               Section 1.7               Principal Place of Business. The
Company’s principal place of business shall be located at 703 Waterford Way,
Suite 800, Miami Florida 33126-4677. The Manager may change the location of the
Company’s principal place of business from time to time so long as same remains
in the State of Florida. The Manager shall make any filing and take any other
action required by applicable law in connection with the change and shall give
notice to all other Members of the new location of the Company’s principal place
of business promptly after the change becomes effective. The Manager may
establish and maintain additional places of business for the Company.

 

               Section 1.8                Foreign Qualifications. The Company
shall qualify to do business as a foreign limited liability company in each
jurisdiction in which the nature of its business requires such qualification.

 

ARTICLE II

Definitions

 

               Section 2.1                General Interpretive Principles. For
purposes of this Agreement (including exhibits, schedules and amendments),
except as otherwise expressly provided or unless the context otherwise requires
(i) the terms defined in this Article have the meanings assigned to them in this
Article; (ii) the masculine, feminine or neuter gender and the singular or
plural number shall be deemed to include the others; (iii) references to
Articles, Sections, Subsections, Subparagraphs, Recitals and Preamble refer to
the articles, sections, subsections, subparagraphs, articles, recitals and
preamble, respectively, of this Agreement; (iv) words such as “herein,”
“hereinafter,” “hereof,” “hereby” and “hereunder,” and the words of like import
refer to this Agreement; (v) the word “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”; (vi) the
headings in this Agreement are for convenience only and are not intended to
describe, interpret, define or limit the scope, extent or intent of any of the
provisions of this Agreement; (vii) the term “dollars” or “$” means United
States Dollars; (viii) the term “days” means calendar days and “year” means a
calendar year; and (ix) if the last day of any period of time specified in this
Agreement falls on a weekend or legal holiday, such period of time shall be
extended through the end of the next Business Day. The parties agree that they
have been represented by counsel during, and each has been active in, the
negotiation, preparation and execution of this Agreement and, therefore, waive
the application of any law or rule of construction providing that ambiguities in
an agreement or other document will be construed against the party drafting such
agreement or document.

3

 

               Section 2.2               Defined Terms. As used in this
Agreement, the following terms shall have the following respective meanings
(unless otherwise expressly provided):

 

               Act: Chapter 605, Florida Statutes, entitled “Florida Revised
Limited Liability Company Act,” in its present form or as amended from time to
time.

 

               Additional Capital Contributions: The additional Capital
Contributions described in Section 4.3.

 

               Adjusted Basis: The basis for determining gain or loss for
federal income tax purposes from the sale or other disposition of property, as
defined in Section 1011 of the Code.

 

               Affiliate and Affiliated: When used with reference to any Person
(i) any Person that, directly or indirectly, through one or more intermediaries
controls, is controlled by, or is under common control with, the specified
Person (the term “control” for this purpose, shall mean the ability, whether by
the ownership of shares or other equity interest, by contract or otherwise, to
elect a majority of the directors of a corporation, independently to select the
managing partner of a partnership or a manager of a limited liability company,
or otherwise to have the power independently to remove and then select a
majority of those Persons exercising governing authority over an entity, and
control shall be conclusively presumed in the case of the direct or indirect
ownership of fifty percent (50%) or more of the equity interests); and (ii) a
parent, sibling or issue of such Person.

 

               Affiliate Transaction: As defined in Section 6.2(x).

 

               Agreement: As defined in the Preamble.

 

               Approved Budget: As defined in Section 6.7(b).

 

               Approved Business Plan: As defined in Section 6.7(a).

 

               Assignee: Any Person to whom a Membership Interest (or any
portion thereof) is Transferred.

 

               Bad Act: Any action or omission by a Member or a Manager that
constitutes (i) (A) fraud, gross negligence, willful or intentional misconduct,
an intentional material violation of law, or (B) an intentional material
misrepresentation; (ii) an intentional breach by a Member of any of such
Member’s material representations or warranties or such Member’s material
obligations or material covenants under this Agreement; or (iii) an intentional
breach by any Affiliate of a Member of any of its material representations or
warranties or material obligations or material covenants under or with respect
to an Affiliate Transaction and/or any agreements entered into in connection
therewith; provided, however, that such action or omission results in a material
adverse effect on the Company, any Subsidiary of the Company, any Member or any
material asset of the Company. In the event of a dispute as to the occurrence of
a Bad Act, the determination of any Bad Act shall be submitted to the
arbitration procedure set forth in Section 6.18(a).

4

 

               Business Day: Any day other than Saturday or Sunday on which
banks are open for business in Miami-Dade County, Florida.

 

               Business Plan: As defined in Section 6.7(a).

 

               Buy Notice: As defined in Section 10.1(b).

 

               Buying Members: As defined in Section 10.1(b).

 

               Buy-Sell Notice: As defined in Section 11.1(a).

 

               Capital Account: The capital account of a Member maintained in
accordance with Section 4.4.

 

               Capital Contribution: Any property (including cash) from time to
time contributed by a Member to the Company, including such Member’s Initial
Capital Contribution and Additional Capital Contributions.

 

               Capital Proceeds: The cash proceeds received by the Company from
a Capital Transaction (excluding the proceeds of rental or business interruption
insurance) which are not used to pay for the costs and expenses incurred in
connection with the Capital Transaction, including, in the case of casualty or
condemnation, the costs and expenses of collecting the insurance proceeds or the
condemnation award, as the case may be. Capital Proceeds shall include all
payments of principal of, and interest on, any promissory note or other
obligation received by the Company in connection with a Capital Transaction and
shall be increased by any reduction of reserves previously established out of
Capital Proceeds.

 

               Capital Transaction: A transaction in which the Company (directly
or indirectly through a Subsidiary) (i) borrows money; (ii) sells, exchanges or
otherwise disposes of any part of its property, including a sale or other
disposition pursuant to a condemnation; or (iii) receives the proceeds of
property damage insurance, or any other transaction that, in accordance with
generally accepted accounting principles, is considered capital in nature.

 

               Closing Date: As defined in Section 11.1(c).

 

               Code: The Internal Revenue Code of 1986, as in effect and
hereafter amended.

 

               Company: As defined in the Preamble.               

 

               Computation Date: As defined in Section 4.3(ii)(c)(i).

 

               Contributing Member: As defined in Section 4.3(ii)(b).

 

               Contribution Loan: As defined in Section 4.3(ii)(b).

5

 

               Courtelis: As defined in the Preamble.

 

               Depreciation: For each Fiscal Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for federal income tax purposes, except that if the Gross
Asset Value of the asset differs from its adjusted tax basis, Depreciation shall
be determined with reference to such Gross Asset Value using any reasonable
method selected by the Manager.

 

               Distribution: A transfer of property by the Company to a Member
or an Assignee on account of a Membership Interest pursuant to Section 5.1.

 

               Economic Rights: An Assignee’s rights to receive allocations of
Profits and Losses and Distributions.

 

               Effective Date: As defined in Section 1.4.

 

               electronic transmission: As defined in Section 17.2.

 

               Fiscal Year: The fiscal year of the Company, which shall be the
calendar year.

 

               Grantor: As defined in Section 4.3(ii)(d).

 

               Gross Asset Value: With respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except that (i) the Gross Asset
Value of any asset contributed to the Company shall be its gross fair market
value at the time such asset is contributed or deemed contributed for purposes
of computing Capital Accounts, (ii) upon a contribution of money or other
property to the Company by a new or existing Member as consideration for a
Membership Interest in the Company, upon a distribution of money or other
property to a retiring or continuing Member as consideration for a Membership
Interest in the Company and upon the liquidation of the Company within the
meaning of Regulation Section 1.704-1(b)(2)(ii)(g), the Gross Asset Value of all
of the assets of the Company shall be adjusted to equal their respective gross
fair market values, (iii) the Gross Asset Value of any asset distributed in kind
to any Member shall be adjusted immediately prior to such distribution to equal
its gross fair market value of such asset on the date of such distribution, (iv)
the Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Section 1.704-1(b)(2)(iv)(m) of the Regulations, and (v) the Gross Asset Value
of any asset determined pursuant to clause (i), (ii) or (iv) above shall
thereafter be adjusted from time to time by the Depreciation taken into account
with respect to such asset for purposes of determining Profit or Loss.

 

               Guarantor: any Person who provides a Loan Guarantee.

 

               HMG/Orlando: As defined in the Preamble.

6

 

               Initial Capital Contribution: As defined in Section 4.2.

 

               Initial Operating Agreement: As defined in Recital C.

 

               JAMS: As defined in Section 16.1.

 

               Kislak: As defined in the Preamble.

 

               Loan Guarantee: Any guarantee, surety, indemnity, letter of
credit or other assurance to any third party of the payment or performance of
any obligations of the Company or any Subsidiary of the Company (to cover
non-recourse carveouts or otherwise), provided by a Member or an Affiliate of a
Member, subject to the prior written approval of all Members.

 

               Loss: As defined in Section 5.2.

 

               Major Decisions: As defined in Section 6.2.

 

               Management Rights: The rights, if any, of a Member to participate
in the management of the Company, including the rights to receive information,
to inspect and audit the books and records and to vote on, consent to or approve
actions of the Company.

 

               Manager: The manager of the Company appointed pursuant to the
provisions of Section 6.1(c), and any replacement manager of the Company
designated or appointed in accordance with Section 6.1(c). The initial Manager
shall be Courtelis.

 

               Mediation Request: As defined in Section 16.1.

 

               Member Nonrecourse Debt: As defined in Regulations Section
1.704-2(b)(4) for “partner nonrecourse debt.”

 

               Member Nonrecourse Deductions: As defined in Regulations Section
1.704-2(i)(2) for “partner nonrecourse deductions.”

 

               Member and Members: As defined in the Preamble and which is more
particularly set forth on Exhibit “B,” and any Person(s) who or which, at the
time of reference thereto, have been admitted to the Company as Members of the
Company, including a substituted Member.

 

               Membership Interest: With respect to a Member, the Member’s
entire ownership interest in the Company, including the Member’s (i) rights to
receive allocations of Profits and Losses and Distributions; and (ii) Management
Rights.

7

 

               Net Cash Flow: For any specified period, an amount equal to the
sum of (i) all cash revenues received by the Company during the period from any
source (including proceeds of rental or business interruption insurance and
Capital Proceeds), but excluding funds received as Terminating Capital Proceeds;
and (ii) amounts set aside by the Manager as reserves during earlier periods
where, and to the extent, the Manager determines during the period that such
reserves are no longer reasonably necessary for the efficient conduct of the
Company’s business, reduced by the sum of (w) cash expenditures by the Company
during the period for taxes, salaries, management fees and other costs and
expenses in connection with the normal conduct of the Company’s business, (x)
all payments by the Company during the period of principal and interest on loans
and other obligations of the Company for borrowed money, (y) all cash
expenditures by the Company during the period for the acquisition of property,
for construction period interest and taxes and for loan fees, whether or not
capitalized, and for capital improvements and/or replacements, and (z) such
reserves for maintenance, repairs, replacements, capital improvements,
contingent or unforeseen liabilities or obligations and to meet anticipated
expenses as the Manager determines during the period are reasonably necessary
for the efficient conduct of the Company’s business.

 

               Non-Contributing Member: As defined in Section 4.3(ii)(b).

 

               Non-Participating Member: As defined in Section 11.1(e).

 

               Nonrecourse Deductions: As defined in Regulations Section
1.704-2(b)(1).

 

               Offer: As defined in Section 10.1(a).

 

               Offer to Sell ½ Notice: As defined in Section
11.1(e).               

 

               Offeree: As defined in Section 11.1(a).

 

               Offeree Notice: As defined in Section 11.1(b).

 

               Offeror: As defined in Section 11.1(a).

 

               Percentage Interest: As of the date of calculation, as to any
Member, the quotient, expressed as a percentage, obtained by dividing the sum of
all Capital Contributions made by such Member by the sum of all Capital
Contributions made by all Members; provided, however, that the computation of
each Member’s Percentage Interest as of the date of calculation shall be subject
to adjustment in accordance with Section 4.3 if effective on or prior to the
date of calculation one or more Non-Contributing Member’s Percentage Interest is
diluted pursuant to such Section 4.3. The sum of all Percentage Interests shall
at all times equal one hundred percent (100%). The Percentage Interest of each
Member shall be set forth on Exhibit “B” attached hereto. The Manager shall
amend Exhibit “B” from time to time to reflect any changes to the Percentage
Interests of the Members in accordance with this Agreement.

 

               Person: An individual, corporation, trust, association,
unincorporated association, estate, partnership, joint venture, limited
liability company or other legal entity, including a governmental entity.

8

 

               Prime Rate: The prime rate of U.S. money center commercial banks
as published in The Wall Street Journal.

 

               Profit: As defined in Section 5.2.

 

               Project: As defined in the definition of “Property.”

 

               Property: As defined in Recital B and legally described on
Exhibit “A” which will contain up to two hundred fifty (250) multi-family rental
apartments (sometimes referred to as the “Project”).

 

               Property Agreements: To the extent applicable, any Property
management agreements, purchase agreements, master broker agreements,
construction agreements with the general contractor for the Property,
architect’s agreements or other material agreements relating to the development,
construction, acquisition, ownership, operation, management, sale, lease or
other disposition of the Property, including the Development Agreement described
in Section 6.14 and the Leasing and Management Agreement described in Section
6.15.

 

               Purchase Agreement: As defined in Section 11.1(a)(iv).

 

               Purchaser: As defined in Section 11.1(c).

 

               Regulations: The permanent and temporary regulations, and all
amendments, modifications and supplements thereof, from time to time promulgated
by the Department of the Treasury under the Code.

 

               Regulatory Allocations: As defined in Section 5.9.

 

               Required Courtelis Personnel: As defined in Section 6.1(c).

 

               Required Kislak Personnel: As defined in Section 6.1(c).

 

               Remaining Members: As defined in Section 10.1(a).

 

               Removed Manager: As defined in Section 6.18(b).

 

               Sale Notice: As defined in Section 10.1(a).

 

               Secured Obligations: As defined in Section 4.3(ii)(d).

 

               Seller: As defined in Section 11.1(d)(i).

 

               Selling Member: As defined in Section 10.1(a).

 

               Shortfall Contribution: As defined in Section 4.3(ii)(b).

9

 

               Specified Valuation Amount: As defined in Section 11.1(a)(ii).

 

               Subsidiary: With respect to any Person, a corporation,
partnership, limited liability company or other entity of which fifty percent
(50%) or more of the voting power of the equity securities or equity interests
is owned, directly or indirectly, by such Person or which otherwise is directly
or indirectly controlled by (for purposes of this definition, meaning the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise) such Person.

 

               Tax Matters Partner: As defined in Section 5.10.

 

               Terminating Capital Proceeds: Capital Proceeds received by the
Company from a Terminating Capital Transaction.

 

               Terminating Capital Transaction: A Capital Transaction directly
or indirectly involving the sale, exchange or other disposition of all or
substantially all of the property of the Company.

 

               Transfer and Transferred: A direct or indirect sale, assignment,
transfer or other disposition (voluntarily or by operation of law) of, or the
granting or creating of a lien, encumbrance or security interest in, a
Membership Interest.

 

               Unreturned Capital: With respect to each Member, as of any date,
an amount (but not less than zero) equal to (i) the aggregate amount of the
Member’s Capital Contributions pursuant to Article IV made before such date,
reduced by (ii) the aggregate amount of Net Cash Flow and Terminating Capital
Proceeds distributed to the Member before such date pursuant to Section 5.1(a)
and Section 5.1(b); provided, however, Unreturned Capital shall not include
distributions made to a Member in repayment of a debt or obligation owed to a
Member or payments made to a Member pursuant to a Property Agreement that has
been approved by the Members.

 

ARTICLE III

Business, Purposes and Powers

 

               Section 3.1               Business and Purposes. The limited
business and purposes of the Company are (a) to develop, construct, acquire,
own, operate, manage, lease, sell, finance and encumber the Property; and (b) to
engage in such other activities as are reasonably incidental to the foregoing
with respect to the Property. The Company shall not engage in any business or
activity unrelated to the Project.

 

               Section 3.2               Powers. The Company shall have all
powers of a limited liability company under the Act and the power to do all
things necessary or convenient to operate its business and accomplish its
purposes as described in Section 3.1.

10

 

               Section 3.3                Scope of Member’s Authority. Except as
otherwise expressly and specifically provided in this Agreement, no Member shall
have any authority to bind or act for, or assume any obligations or
responsibility on behalf of the other Members or the Company. Neither the
Company nor any Member shall by virtue of executing this Agreement be
responsible or liable for any indebtedness or obligation of any other Member and
no Member shall by virtue of executing this Agreement be responsible or liable
for any indebtedness or obligation otherwise relating to the Company or the
Property incurred or arising either before or after the execution of this
Agreement, except as to those joint responsibilities, liabilities, indebtedness
or obligations expressly assumed, in the case of the Company, by the Company or,
in the case of the Members, with respect to the Company, as of the date hereof
or incurred after the date hereof pursuant to and as limited by the terms of
this Agreement. Nothing herein contained shall be considered to constitute any
Member as the agent of any other Member, except as specifically authorized and
provided for herein. Except for the authority expressly granted to the Manager
in this Agreement, no Member, employee or other agent of the Company shall have
any authority to bind or act for the Company or any other Member in the carrying
on of their respective businesses or activities.

 

ARTICLE IV

Members: Capital Contributions and Financing

 

               Section 4.1                 Identity of Members and Percentage
Interests.

 

                              (a)                Members. The names and
addresses of the Members shall be set forth on Exhibit “B.” Upon the death,
dissolution or other event of withdrawal of an existing Member, or the
substitution or admission of a new Member in accordance with this Agreement, the
Manager shall amend Exhibit “B” to reflect such withdrawal, substitution or
admission.

 

                              (b)                Percentage Interests. The
Percentage Interests of the Members shall be as set forth on Exhibit “B,” as
amended by the Manager from time to time in accordance with this Agreement.

 

               Section 4.2                Capital Contributions. The Members
shall have contributed to the capital of the Company the amounts set forth on
Exhibit “B” as their initial Capital Contribution (the “Initial Capital
Contribution”). The Manager shall amend Exhibit “B” from time to time to reflect
the Initial Capital Contribution of any new Member admitted (as a Major
Decision) in accordance with this Agreement and the Additional Capital
Contributions of the Members made in accordance with this Agreement.

 

               Section 4.3                 Additional Capital Contributions. It
is the intent of the Members that:

 

               (i)            the Company, subject to the other provisions of
this Agreement regarding Major Decisions and the admission of additional
Members, may attempt to pre-sell the Property with all entitlements in place,
and the Members will use their best efforts to obtain same, and the Members
acknowledge that they may have to fund the costs and expenses for the Company to
obtain the required entitlements and to purchase the Property; and

11

 



               (ii)           subject to the other provisions of this Agreement
regarding Major Decisions, the Company will maximize, to the extent reasonably
feasible, the amount of a loan to obtain the funds required for the purchasing,
leasing and development of the Property that the Company shall borrow from one
or more institutional lenders such as commercial banks, insurance companies,
pension funds, mortgage conduits and the like, with such loan being secured by a
mortgage encumbering the Company’s interest in the Property, and/or mezzanine
financing, and being on commercially reasonable terms approved by the Members as
a Major Decision. The Company shall use its best efforts to borrow funds from a
lender who will, subject to the approval of the Members as a Major Decision,
accept either a pro rata individual or corporate guarantee or other collateral
(e.g., letter of credit) in lieu of a joint and several guarantee from the
principals or a related or Affiliated entity of the Members. If the Company is
unable to borrow such funds or such funds are not sufficient to develop the
Project, then, upon the approval of the Members as a Major Decision, the Members
shall make a pro rata (in accordance with their respective Percentage Interests)
Additional Capital Contribution, which shall be contributed to the Company to
cover such shortfall. If the Additional Capital Contributions are approved, each
Member shall respond to the request for Additional Capital Contributions within
fifteen (15) Business Days of such request being made by the Manager. Additional
Capital Contributions shall be made in accordance with the following procedure:

 

                              (a)               Each Member shall contribute to
the capital of the Company, in cash, its pro rata share, in proportion to each
Member’s Percentage Interest, of the Additional Capital Contributions requested.

 

                              (b)               If a Member fails to make any
required Additional Capital Contribution (the “Non-Contributing Member”), the
other Member(s) (the “Contributing Member”) shall have the right to make such
Non-Contributing Member’s share of the Additional Capital Contribution to the
Company which the Non-Contributing Member failed to make (the “Shortfall
Contribution”), in which case the amount of the Shortfall Contribution shall be
deemed to have been contributed to the Company by the Non-Contributing Member
and the amount of the Shortfall Contribution shall be treated as a loan by the
Contributing Member(s) to the Non-Contributing Member. In the case where there
is more than one Contributing Member, each Contributing Member shall be entitled
to make a prorata share of the Shortfall Contribution based on the proportion
that each Contributing Member’s Percentage Interest bears to the aggregate
Percentage Interests of all Contributing Members (i.e., excluding the Percentage
Interest of the Non-Contributing Member). The terms and conditions of such loan
(the “Contribution Loan”) shall be as follows:

 

                                                  (i)              simple
interest shall accrue at a per annum rate equal to the Prime Rate plus four
percent (4%);

 

                                                  (ii)             interest
shall be paid monthly in arrears on the first day of each month on the unpaid
principal balance of such loan;

12

 

                                                  (iii)            the
Contributing Member shall have the right to accelerate the maturity of such loan
if the interest is not paid within five (5) days after the due date;

 

                                                  (iv)            the principal
of, and interest on, such loan shall be due and payable one hundred twenty (120)
days after the making of such loan unless such loan is accelerated pursuant to
Subsection (iii) or extended by the Contributing Member, in its sole discretion,
before maturity;

 

                                                  (v)             the
Non-Contributing Member shall pay all reasonable costs and expenses, including
reasonable attorney’s fees, incurred by the Contributing Member in collecting
the principal of, and interest on, such loan; and

 

                                                  (vi)            until the
principal of, and interest on, such loan has been repaid in full, any
distributions of Net Cash Flow or Terminating Capital Proceeds which would
otherwise have been made to the Non-Contributing Member shall be made to the
Contributing Member as repayment of such loan.

 

                              (c)               In the event (and only in the
event that) any Contribution Loan has not been repaid in full within one hundred
twenty (120) days of the date the Contribution Loan is made unless such loan has
been either accelerated or extended, then at any time after the accelerated or
extended maturity date, the Contributing Member may elect, in its sole and
absolute discretion, to proceed under Subparagraph (i) or (ii) below.

 

                                                  (i)              Upon thirty
(30) days’ prior written notice to the Non-Contributing Member, each
Contributing Member may elect to treat the outstanding principal balance of the
Contribution Loan as an Additional Capital Contribution by the Contributing
Member, and the Percentage Interest of each Member shall thereupon be
recalculated as of the effective date of such Additional Capital Contribution
(i.e., the 30th day after such written notice is delivered to the
Non-Contributing Member) (the “Computation Date”) to account for such Additional
Capital Contribution and the Percentage Interests shall thereupon be further
adjusted as set forth below. Upon converting the outstanding principal balance
of the Contribution Loan into an Additional Capital Contribution in accordance
with the immediately preceding sentence, the amount of the Shortfall
Contribution deemed to have been contributed to the Company by the
Non-Contributing Member shall be deemed eliminated. Additionally, the Percentage
Interest of the Non-Contributing Member will then be reduced as of the
Computation Date (but not to a Percentage Interest below one percent (1%)) by a
percentage equal to the product of the Non-Contributing Member’s Percentage
Interest as adjusted in accordance with the first sentence of this Subparagraph
multiplied by ten percent (10%), with the resulting product expressed as a
percentage added to the Contributing Member’s Percentage Interest as adjusted in
accordance with the first sentence of this Subparagraph as of the Computation
Date (but such Contributing Member’s Percentage Interest as further adjusted in
accordance with this sentence shall not exceed ninety-nine percent (99%)). For
example, if each of three Members initially contributed One Hundred Thousand
Dollars ($100,000.00) in capital and there is an additional capital call of One
Hundred Thousand Dollars ($100,000.00) from each Member, with two Contributing
Members proportionately making the One Hundred Thousand Dollar ($100,000.00)
Additional Capital Contribution for a Non-Contributing Member, and the entire
principal amount of the resulting two Contribution Loans is converted into
Additional Capital Contributions by the Contributing Members, then, after the
Additional Capital Contributions, the Non-Contributing Member’s Percentage
Interest would be sixteen and two-thirds percent (16⅔%) (i.e.,
$100,000.00/$600,000.00) before the ten percent (10%) reduction and fifteen
percent (15%) [16⅔% – (16⅔% x 10%)] after the ten percent (10%) reduction, with
each of the Contributing Member’s Percentage Interest being forty-two and
one-half percent (42½%) (41⅔% + 5/6%) after the ten percent (10%) reduction.
Accrued and unpaid interest on any Contribution Loan which is converted into an
Additional Capital Contribution as provided above shall not be converted into an
Additional Capital Contribution and shall remain outstanding and payable as
provided in Sections 4.3(b) and 4.3(c) above; provided, however, that, if such
accrued interest is not paid in full upon demand, the Member making such demand
may at any time thereafter exercise its rights only under Subparagraph (ii)
below with respect to the then outstanding amount of such accrued interest.

13

 

                                                  (ii)             The
Contributing Member may elect to make written demand upon the Non-Contributing
Member for payment in full of such Contributing Member’s Contribution Loan,
including accrued and unpaid interest attributable to such Contributing Member’s
Contribution Loan, and upon failure of the Non-Contributing Member to pay the
Contribution Loan and accrued and unpaid interest thereon in full within ten
(10) days of such demand, to treat such failure to pay as an event of default
under the Contribution Loan, in which case the Contributing Member shall have
all available remedies at law or in equity (including the right to foreclose
under the security interest granted pursuant to Section 4.3(ii)(d)).

 

                                                  (iii)            Until a
Contributing Member has elected to proceed under Subparagraph (i) or (ii) above,
such Contributing Member’s Contribution Loan shall remain outstanding and shall
bear interest and be repaid as provided in Section 4.3(b) above. The rights of a
Contributing Member under Subparagraph (i) or (ii) above shall be mutually
exclusive and a Contributing Member electing to proceed under Subparagraph (i)
or (ii) above shall waive its right to proceed under the subparagraph not so
elected as to any particular Contribution Loan.

 

                              (d)               Each Member (the “Grantor”)
hereby grants to the other Members a security interest (within the meaning of
the Uniform Commercial Code in effect in the jurisdiction in which the Company
is located) in the Grantor’s entire Membership Interest as security for the
Grantor’s obligations to pay the principal of, interest on, and other amounts
payable in connection with, any and all Contribution Loans to such Member
(collectively, the “Secured Obligations”). If a Member defaults in paying the
Secured Obligations, the Contributing Member who makes a Contribution Loan to
the Non-Contributing Member pursuant to this Section 4.3 shall have the right to
exercise all of the rights and remedies of secured parties under the Uniform
Commercial Code in effect in the jurisdiction in which is located the
Non-Contributing Member’s chief place of business, with respect to the
Non-Contributing Member’s Membership Interest. Within five (5) days after a
request by any Member, the Members shall sign and deliver to each other
financing statements and continuation statements as the other Member may
reasonably request for the purpose of perfecting its security interest. This
Agreement is intended to constitute a security agreement within the meaning of
the Uniform Commercial Code. Upon the conclusion of the sale of the
Non-Contributing Member’s Membership Interest pursuant to Article 9 of the
Uniform Commercial Code, the purchaser at the sale shall be an Assignee, but
shall not become a Member with respect to the Non-Contributing Member’s
Membership Interest unless admitted as such pursuant to Article IX of this
Agreement.

14

 

               Section 4.4                Capital Accounts.

 

               Each Member’s Capital Account shall be maintained in accordance
with the following provisions:

 

                              (a)               Each Member’s Capital Account
shall be credited with the amounts of such Member’s Capital Contributions, such
Member’s share of Profits and any items in the nature of income or gain which
are specially allocated to the Member pursuant to Article V;

 

                              (b)               Each Member’s Capital Account
shall be charged with the amounts of cash distributed by the Company to such
Member pursuant to any provision of this Agreement (for the avoidance of doubt,
any distributions pursuant to Section 4.3(ii)(b)(vi) shall be allocable to the
Capital Account of the Non-Contributing Member), such Member’s share of Losses
and any items in the nature of expenses or losses which are specially allocated
to the Member pursuant to Article V; and

  

                              (c)               If all or a portion of a
Member’s Membership Interest is Transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the Transferred Membership Interest.

 

               This Section 4.4 and other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations.

 

               Section 4.5               Loans to the Company. In the event that
the Capital Contributions and other receipts are insufficient to meet the costs,
expenses, obligations, liabilities and charges of the Company, or to make any
expenditure authorized by this Agreement, and additional funds are not available
from third parties on terms acceptable to the Manager, the Members may (but
shall not be obligated to) advance such funds to the Company. All amounts
advanced by the Members shall take the form of a demand loan and shall bear
simple interest at a rate equal to four percent (4%) in excess of the Prime
Rate.

 

               Section 4.6               Return of Capital Contributions. Except
as otherwise provided in this Agreement, no Member or Assignee shall be entitled
to demand the return of the Member’s Capital Account or Capital Contribution at
any particular time, except upon dissolution of the Company. Except as otherwise
provided in this Agreement, no Member or Assignee shall be entitled at any time
to demand or receive property other than cash. Unless otherwise provided by law,
no Member or Assignee shall be personally liable for the return or repayment of
all or any part of any other Member’s Capital Account or Capital Contribution,
it being expressly agreed that any such return of capital pursuant to this
Agreement shall be made solely from the assets (which shall not include any
right of contribution from a Member or Assignee) of the Company.

15

 

               Section 4.7                No Third Party Beneficiary Rights. The
provisions of this Article IV are not intended to be for the benefit of any
creditor or any other Person (other than a Member in his or her capacity as
such) to whom any debts, liabilities or obligations are owed by (or who
otherwise has any claim against) the Company or any of the Members; and no such
creditor or other Person shall obtain any right under any of such provisions or
shall by reason of any of such provisions make any claim in respect of any debt,
liability or obligation (or otherwise) against the Company or any of the
Members.

 

ARTICLE V

Allocations and Distributions

 

               Section 5.1                Distributions. The Manager shall
determine on a quarterly basis, but no less than annually, the amount of Net
Cash Flow and Terminating Capital Proceeds, from time to time, available for
distribution and, upon approval of the Members, shall distribute amounts as
follows:

 

                              (a)               Net Cash Flow. Net Cash Flow
shall be applied and distributed among the Members in accordance with the
following order of priority:

 

                                                  (1)             first, to pay
any debts or liabilities of the Company to Members;

 

                                                  (2)             second, to
each Member, pro rata, in proportion to the Members’ respective total Unreturned
Capital until said Unreturned Capital is reduced to zero; and

 

                                                  (3)             thereafter,
among the Members pro-rata, in proportion to their respective Percentage
Interests.

 

                              (b)               Terminating Capital Proceeds.
After the payment of all costs and expenses associated with a Terminating
Capital Transaction, Terminating Capital Proceeds shall be applied and paid in
accordance with the following priority:

 

                                                  (1)             first, to pay
any debts or liabilities of the Company other than debts and liabilities owed to
Members, and then to pay the costs and expenses of winding up and terminating
the Company, if applicable; and

 

                                                  (2)             the
Terminating Capital Proceeds shall next be applied to establish any reserves
reasonably necessary to provide for the costs and expenses of winding up and
terminating the Company and for any contingent or unforeseen liabilities or
obligations of the Company; but at the expiration of such period of time as the
Manager determines to be advisable, the balance of the reserves remaining after
the payment of such contingencies shall be distributed in the manner hereinafter
provided in this Section 5.1(b).

16

 

                              Thereafter, Terminating Capital Proceeds shall be
applied and distributed among the Members in the following order of priority:

 

                                                  (1)             first, to pay
any debts or liabilities of the Company to Members;

 

                                                  (2)             second, to
each Member, pro rata, in proportion to the Members’ respective total Unreturned
Capital until said Unreturned Capital is reduced to zero; and

 

                                                  (3)             thereafter,
among the Members, pro rata, in proportion to their respective Percentage
Interests.

 

               Section 5.2               Determination of Profits and Losses.
For purposes of this Agreement, the profit (“Profit”) or loss (“Loss”) of the
Company for each Fiscal Year shall be the net income or net loss of the Company
for such Fiscal Year as determined for federal income tax purposes, but computed
with the following adjustments:

 

                              (a)               Any income of the Company that
is exempt from federal income tax and not otherwise taken into account in
computing Profits or Losses pursuant to this definition of “Profits” and
“Losses” shall be added to such taxable income or loss;

 

                              (b)               Any expenditures of the Company
described in Code Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B)
expenditures pursuant to Regulation Section 1.704-1(b)(2)(iv)(i), and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be subtracted from such taxable
income or loss;

 

                              (c)               In the event the Gross Asset
Value of any Company asset is adjusted pursuant to clause (ii) or (iii) of the
definition of “Gross Asset Value,” the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such asset for purposes of
computing Profits or Losses;

 

                              (d)               Gain or loss resulting from any
disposition of property with respect to which gain or loss is recognized for
federal income tax purposes shall be computed by reference to the Gross Asset
Value of the property disposed of, notwithstanding that the adjusted tax basis
of such property differs from its Gross Asset Value;

 

                              (e)               In lieu of the depreciation,
amortization, and other cost recovery deductions taken into account in computing
such taxable income or loss, there shall be taken into account Depreciation for
such Fiscal Year, computed in accordance with the definition of “Depreciation”;

 

                              (f)                To the extent an adjustment to
the adjusted tax basis of any Company asset pursuant to Code Section 734(b) or
Code Section 743(b) is required pursuant to Regulation Section
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as a result of a distribution other than in complete liquidation of a Member’s
Membership Interest, the amount of such adjustment shall be treated as an item
of gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases the basis of the asset) from the disposition of the asset
and shall be taken into account for purposes of computing Profits or Losses; and

17

 

                              (g)               Notwithstanding any other
provision of this Section, any items which are specially allocated pursuant to
Section 5.8 shall not be taken into account in computing Profits or Losses.

 

The amounts of the items of income, gain, loss or deduction of the Company to be
specially allocated pursuant to Section 5.8 shall be determined by applying
rules analogous to those set forth in Subsections (a) through (g) above.

 

               Section 5.3               Allocation of Profits. The Profits of
the Company for each Fiscal Year (or portion thereof) shall be allocated in the
following order of priority:

 

                              (a)               first, to the Members in an
amount equal to and in proportion to the net cumulative Losses (aggregate Losses
in excess of aggregate Profits) allocated to the Members since the Effective
Date; and

 

                              (b)               thereafter, to the Members pro
rata in accordance with their respective Percentage Interests.

 

               Section 5.4               Allocation of Losses. The Loss of the
Company for each Fiscal Year (or portion thereof) shall be allocated in the
following order of priority:

 

                              (a)               first, to the Members in an
amount equal to and in proportion to the net cumulative Profits (aggregate
Profits in excess of aggregate Losses) allocated to the Members subsequent to
the Effective Date;

 

                              (b)               second, to the Members, pro rata
in proportion to their respective positive Capital Account balances; and

 

                              (c)               next, to the Members pro rata in
proportion to their respective Percentage Interests.

 

               Section 5.5                Tax Allocations. For income tax
purposes only, each item of income, gain, loss and deduction of the Company
shall be allocated among the Members in the same manner as the corresponding
items of income, gain, loss and deduction are allocated for Capital Account
purposes; provided that, in the case of any Company asset the fair market value
of which differs from its adjusted tax basis for United States federal income
tax purposes, income, gain, loss and deduction with respect to such asset shall
be allocated solely for income tax purposes in accordance with the principles of
Sections 704(b) and (c) of the Code (in any manner determined by the Manager) so
as to take account of the difference between the fair market value and adjusted
tax basis of such asset.

18

 

               Section 5.6                Income Tax Elections. In the event of
a Transfer of all or part of a Membership Interest (or of the interest of a
partner or a member in a partnership or a limited liability company which is a
Member or is a partner or member in a Member) because of death or sale, the
Company shall make the election described in Section 754 of the Code if such
election has not been previously made by the Company.

 

               Section 5.7                Transfers During Fiscal Year. In the
event of the Transfer of all or any part of a Membership Interest (in accordance
with the provisions of this Agreement) at any time other than the end of a
Fiscal Year, the share of Profit or Loss (in respect of the Membership Interest
so Transferred) shall be allocated between the transferor and the transferee in
the same ratio as the number of days in the Fiscal Year before and after such
Transfer. This Section shall not apply to Profit or Loss from Terminating
Capital Transactions or to other extraordinary nonrecurring items. Profit and
Loss from Terminating Capital Transactions shall be allocated on the basis of
the Members’ respective Percentage Interests on the date of closing of the sale
and extraordinary or nonrecurring items of gain or loss shall be allocated on
the basis of the Members’ respective Percentage Interests on the date the gain
is realized or the loss incurred, as the case may be.

 

               Section 5.8                Special Allocations to Comply with
Section 704 Regulations.

 

                              (a)               Member Nonrecourse Debt
Deductions. Member Nonrecourse Deductions with respect to Member Nonrecourse
Debt shall be specially allocated among the Member or Members who bear the
economic risk of loss with respect to such Member Nonrecourse Debt in the
amounts and in the proportions required by Regulations Section 1.704-2(i)(1).
The allocations referred to in this Subsection shall be interpreted and applied
to satisfy the requirements of Regulations Section 1.704-2(i).

 

                              (b)               Qualified Income Offset. In the
event any Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6)
which results in such Member having a deficit Capital Account balance, or
otherwise has a deficit Capital Account balance, which exceeds the sum of (i)
the amount of such deficit the Member is obligated to restore, and (ii) the
amount of such deficit the Member is deemed to be obligated to restore pursuant
to the penultimate sentences of Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), such Member shall be specially allocated items of Company income
and gain in an amount and manner sufficient to eliminate, to the extent required
by the Treasury Regulations, the deficit in such Member’s Capital Account as
quickly as possible. Any special allocation made under this Section 5.8(b) shall
be taken into account for purposes of determining subsequent allocations of
income and losses, so that the total allocations will, to the extent possible,
equal the allocations which would have been made if this Section 5.8(b) had not
previously applied.

 

                              (c)               Minimum Gain on Nonrecourse
Liability. The term “Minimum Gain on Nonrecourse Liability” shall mean the
aggregate amount of gain, if any, that would be realized by the Company if, in a
taxable transaction, it disposed of all Company property encumbered by mortgages
securing Nonrecourse Liabilities of the Company (as defined in Regulations
Section 1.704-2(b)(3)) in full satisfaction thereof (and for no other
consideration). The Members intend that Minimum Gain on Nonrecourse Liability
shall be determined in accordance with the provisions of Regulations Section
1.704-2(d)(1).

19

 

                              (d)               Minimum Gain on Member
Nonrecourse Debt. The term “Minimum Gain on Member Nonrecourse Debt” shall mean
the aggregate amount of gain, if any, that would be realized by the Company if,
in a taxable transaction, it disposed of all Company property encumbered by
mortgages securing Member Nonrecourse Debt of the Company (i.e., a nonrecourse
debt for which one or more of the Members bears the economic risk of loss, and
defined in Regulations Section 1.704-2(b)(4)), in full satisfaction thereof (and
for no other consideration). The Members intend that Minimum Gain on Member
Nonrecourse Debt shall be determined in accordance with the provisions of
Regulations Section 1.704-2(i)(3).

 

                              (e)               Nonrecourse Deductions.
Nonrecourse Deductions for any Fiscal Year shall be specially allocated among
the Members in accordance with their Percentage Interests.

 

                              (f)                Purpose and Interpretation of
Article V. The allocations set forth in this Article V are intended to allocate
Profits and Losses in a manner that has “economic effect equivalence” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(i). Any ambiguities or
inconsistencies in the provisions of this Article V relating to the allocations
of Profits and Losses shall be resolved in the manner which will accomplish (or
will most likely accomplish) the foregoing result.

 

               Section 5.9                Curative Allocations. The allocations
set forth in Section 5.8 (the “Regulatory Allocations”) are intended to comply
with certain requirements of the Regulations. It is the intent of the Members
that, to the extent possible, all Regulatory Allocations shall be offset either
with other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss or deduction pursuant to this Section. Therefore,
notwithstanding any other provision of this Article V (other than the Regulatory
Allocations), the Manager shall make such offsetting special allocations of
Company income, gain, loss or deduction in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Member’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of the Agreement and all Company items were allocated pursuant to Sections 5.3
and 5.4.               

20

 

               Section 5.10              Tax Matters Partner. Courtelis shall be
the “tax matters partner” of the Company pursuant to Section 6231(a)(7) of the
Code (the “Tax Matters Partner”) as long as Courtelis is the Manager. Kislak
shall be the Tax Matters Partner if Kislak becomes the Manager pursuant to
Section 6.1(c). For the avoidance of doubt, the incumbent Manager shall select
the Tax Matters Partner. The Tax Matters Partner shall cause to be prepared all
U.S. federal, state and local tax returns of the Company required to be filed
and shall cause such returns to be timely filed. The Tax Matters Partner shall
be authorized and required to represent the Company (at the expense of the
Company) in connection with all examinations of the affairs of the Company by
any federal, state or local tax authorities, including any resulting
administrative and judicial proceedings, and to expend funds of the Company for
professional services and costs associated therewith. The Tax Matters Partner
shall take all actions necessary to preserve the rights of the Members with
respect to audits and shall provide all Members with notices of all such
proceedings and other information as required by law. The Tax Matters Partner
shall obtain the prior written consent of each Member before settling,
compromising or otherwise altering the defense of any proceeding before the
Internal Revenue Service if such Member or any of its constituent partners,
members or equity holders could be affected thereby. The Tax Matters Partner
shall keep the Members timely informed of its activities under this Section. The
Tax Matters Partner may prepare and file protests or other appropriate responses
to such audits. The Tax Matters Partner shall select an accountant and/or
counsel to represent the Company in connection with any audit conducted by the
Internal Revenue Service or by any state or local authority. All costs incurred
in connection with the foregoing activities, including legal and accounting
costs, shall be borne by the Company. Any additional expenses with respect to
judicial review of adverse determinations in connection with any such tax audits
or the defense of any Member against any claim asserted by the Internal Revenue
Service or state or local tax authority of additional tax liability arising out
of the Member’s ownership of its Membership Interest shall only be incurred by
the Member(s) who have authorized the Tax Matters Partner, in writing, to
proceed with such judicial review or defense. Each Member agrees to cooperate
with the Tax Matters Partner and to do or refrain from doing any or all things
reasonably required by the Tax Matters Partner in connection with the conduct of
all such proceedings.

 

               Section 5.11              Election to be Taxed as Association.
The Company shall be treated as a partnership for federal income tax purposes.
No Member shall cause the Company to elect to be treated as a corporation for
federal income tax purposes in accordance with Regulations Section
301.7701-3(c).

 

ARTICLE VI

Rights and Duties of Members and Manager

 

               Section 6.1                Management.

 

                              (a)               No Member shall be obligated to
make Capital Contributions to the Company except as provided in Article IV and
Section 6.2 below. No Member shall have any personal liability with respect to
the liabilities or obligations of the Company, except as set forth in Section
4.3 hereof. The failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or the management of its
business or affairs under this Agreement or the Act shall not be grounds for
imposing personal liability on the Members for liabilities or obligations of the
Company.

 

                              (b)               The Company shall be a
manager-managed limited liability company. Generally, the day-to-day ordinary
course business and affairs of the Company shall be managed by the Manager. The
Manager shall participate in the direction, management and control of the
business of the Company to the best of its ability. If the Manager cannot decide
on an action to be taken by the Company, then the Manager shall present the
various alternative actions being considered by the Manager to the Members for
their written consent. The Manager may adopt such reasonable rules and
regulations for the conduct of meetings of the Members and the management of the
Company not inconsistent with this Agreement and the Act.

21

 

                              (c)                The Company shall have one
Manager. Subject to Section 6.18, the Manager shall be appointed by the Members
holding more than fifty percent (50%) of the Percentage Interests; provided,
however, if a proposed Manager is not a Member or an Affiliate of a Member, then
the appointment of such Manager shall require the prior written consent of all
Members. Subject to Section 6.18, or as otherwise provided below in this Section
6.1(c), at any time and from time to time, the Members holding in the aggregate
more than fifty percent (50%) of the Percentage Interests may remove the
Manager, and in such event, the Members holding in the aggregate more than fifty
percent (50%) of the Percentage Interests shall immediately designate and
appoint a new Manager to fulfill the vacancy created by the removal of the
existing Manager; provided, however, if a proposed Manager is not a Member or an
Affiliate of a Member, then the appointment of such Manager shall require the
prior written consent of all Members. Subject to the preceding two sentences,
the Members agree and consent that the initial Manager shall, so long as W.
Douglas Pitts and/or Elias Vassilaros (the “Required Courtelis Personnel”) is or
are materially involved in the day-to-day management and operation of Courtelis,
be Courtelis until the Project is fully developed (i.e., certificates of
occupancy issued for all buildings to be built in the Project), at which time,
so long as Jay I. Kislak and/or Tom Bartelmo and/or Stephen Braun and/or Kellie
Hughes (the “Required Kislak Personnel”) is or are materially involved in the
day-to-day management and operation of Kislak, the management and leasing of the
Project shall be automatically, without any further action required of the
existing Manager or the Members, turned over to JIK Properties, Inc., a Florida
corporation, pursuant to the Leasing and Management Agreement described in
Section 6.15 and Kislak shall automatically, without any further action required
of the existing Manager or the Members, become the Manager. Notwithstanding
anything to the contrary: (i) if an existing Manager is no longer a Member or an
Affiliate of a Member; (ii) if at least one of the Required Courtelis Personnel
is not materially involved in the day-to-day management and operation of
Courtelis during the period that Courtelis serves as Manager; and/or (iii) if at
least one of the Required Kislak Personnel is not materially involved in the
day-to-day management and operation of Kislak during the period that Kislak
serves as Manager, the Members holding in the aggregate more than fifty percent
(50%) of the Percentage Interests may, at their option, designate and appoint a
new Manager to replace Courtelis or Kislak, as applicable, as existing Manager.
In the event of any change of the Manager, the former Manager shall cooperate
with the new Manager in effectuating the transfer to the new Manager of the
former Manager’s responsibilities and rights hereunder. The Manager shall not be
entitled to any compensation for its services as manager of the Company.

 

               Section 6.2                Major Decisions. Notwithstanding
anything herein to the contrary, no act shall be taken or sum expended or
obligation incurred by the Company or the Manager with respect to a matter
within the scope of any of the major decisions set forth below (collectively,
“Major Decisions”) unless such action has been approved by unanimous vote or
written consent of the Members. It is intended that the Manager make only the
day-to-day decisions in the ordinary course of business of the Company (i.e.,
those other than Major Decisions) and take actions necessary for the development
of the Property and operation of the Company within the parameters of the latest
Approved Business Plan. The Major Decisions shall consist of the following:

22

 

                               a.                the organization or formation
of any Subsidiary of the Company;

 

                               b.                the formation and governing
organizational documents (e.g., bylaws, limited liability company agreement or
partnership agreement) of any Subsidiary of the Company or any amendment
thereto;

 

                               c.                acquisition by the Company or
any Subsidiary of the Company of any real property or interest therein;

 

                               d.                acquisition by the Company or
any Subsidiary of the Company of any material asset in addition to the Property;

 

                               e.                directly or indirectly
financing or borrowing of any money by or in the name of the Company or any
Subsidiary of the Company (including creating, incurring, refinancing,
increasing, extending, substituting, guarantying (including any Loan Guarantee
and the terms and provisions therein, including those relating to any related
cross-indemnification agreement among Guarantors), modifying, restructuring,
supplementing, replacing, assuming, renewing or otherwise causing the Company,
any Subsidiary of the Company, any Member or any Affiliate of any Member to
enter into or approve any such financing or borrowing, as well as any loan
documentation or any loan terms (including the identity of the lender), release
or modification of the obligations or liabilities of any obligor under any loan
document (including the modification of the principal amount owed, the interest
rate, any prepayment fee, the maturity date or the amount or timing of payment)
and the release or modification of the liens or security interests granted under
any loan document), except for trade debt in the ordinary course of business in
accordance with the latest Approved Budget;

 

                               f.                 any sale or other transfer
(other than leases of portions of the Property in accordance with the latest
Approved Business Plan), or mortgaging or the placing of any other encumbrance
on or granting any security interest with respect to any part of the Property or
any improvements or parts thereof on the Property, including encumbering the
Property with covenants, conditions, restrictions and/or easements (other than
the granting of utility easements or public right of way easements or other
easements required by governmental agencies for the approval or permitting of
the Project);

 

                               g.                construction (and commencement
of construction) of improvements on the Property (without limiting this
Subparagraph, the type of structures to be built and the approximate costs
thereof shall be approved by the Members prior to the commencement of
development work);

23

 

                               h.                the use of any information or
documentation to offer or sell equity interests in the Company to investors,
including the manner of offering any such equity interests, and the types of
such investors and any other qualifications required of such investors to invest
in the Company;

 

                               i.                 making tax elections and other
decisions affecting the tax treatment of a Member;

 

                               j.                 approval of the Business Plan
(including the budget included therein) and any additions to or modifications of
any Approved Business Plan or Approved Budget;

 

                               k.                making any expenditure or
incurring any obligations by or on account of the Company or any Subsidiary of
the Company which has not been approved of in the latest Approved Budget;

 

                               l.                 determining whether or not to
require the Members (or any Member) to make an Additional Capital Contribution
(or determining whether or not to require the owners of any Subsidiary of the
Company to make any capital contribution to such Subsidiary) and the amount
thereof;

 

                               m.               making any Distribution by the
Company or any distribution by any Subsidiary of the Company;

 

                               n.                distributing any assets of the
Company or any Subsidiary of the Company in kind or accepting any contribution
by any Member or any owner of any Subsidiary of the Company other than cash;

 

                               o.                the admission to the Company or
any Subsidiary of the Company of any additional member or equity owner and the
terms and conditions of any such admission (including the capital contributions
of any such Person, the percentage ownership interest of any such Person, such
Person’s rights to distributions and any management rights of such Person);

 

                               p.                the admission to the Company of
an Assignee as a substituted Member;

 

                               q.                except for Transfers permitted
by Section 8.4 and Transfers pursuant to Article XI, the Transfer by any Member
of all or any part of its Membership Interest;

 

                               r.                 dissolving, liquidating and
winding-up the affairs of the Company or any Subsidiary of the Company;

24

 

                               s.                merging or consolidating the
Company or any Subsidiary of the Company with or into any Person or the sale of
all or substantially all of the assets of the Company or any Subsidiary of the
Company;

 

                               t.                filing for bankruptcy,
appointment of a receiver or trustee or making a transfer for the benefit of
creditors, in each case with respect to the Company, any Subsidiary of the
Company or any of their respective assets or any portion thereof;

 

                               u.               commencing, settling,
dismissing, confessing a judgment against or making any other material decision
regarding the course of defense or prosecution of any claim, action,
arbitration, mediation, suit or proceeding on behalf of the Company, any
Subsidiary of the Company or any of their respective assets or any portion
thereof;

 

                               v.               the Articles of Organization of
the Company or any amendment to this Agreement, the Articles of Organization of
the Company or other governing documents of the Company;

 

                               w.              causing the Company to engage in
any business not contemplated by Section 3.1;

 

                               x.                entering into, or amending, any
contract, agreement, commitment or remunerative or commercial relationship
between the Company or any Subsidiary of the Company, on the one hand, and a
Member or an Affiliate of a Member, or with any principals, agents, owners,
directors, managers, officers or immediate family members (i.e., spouse,
children and/or grandchildren) thereof or any Person controlled by any of them,
on the other hand (an “Affiliate Transaction”), including the Development
Agreement described in Section 6.14 and the Leasing and Management Agreement
described in Section 6.15;

 

                               y.                using funds of the Company or
any Subsidiary of the Company to extend credit or make loans;

 

                               z.                any sale, transfer or other
disposition of, or settlement or resolution of claims in respect of, any loan or
extension of credit made by the Company or any Subsidiary of the Company;

 

                               aa.              knowingly taking any action, or
knowingly causing the Company or any Subsidiary of the Company to take any
action, that would subject any Member or any direct or indirect owner of any
Member to liability beyond those expressly provided in this Agreement or the
Act;

25

 

                               bb.              making a determination of fair
market value for any asset of the Company or any Subsidiary of the Company for
any purpose;

 

                               cc.              any insurance or bonding
coverage or program maintained with respect to the Company or any Subsidiary of
the Company or the Property or any other asset of such Persons;

 

                               dd.             except as set forth in the latest
Approved Business Plan, any decision of the Company or any Subsidiary of the
Company to reimburse any Member or their Affiliates for expenses incurred
(directly or indirectly) in order to provide or receive any services in
connection with the business of the Company or any Subsidiary of the Company;

 

                               ee.              authorizing or entering into any
lease or rental agreement not in compliance with the approved leasing parameters
set forth in the latest Approved Business Plan;

 

                               ff.               submitting for approval by any
governmental body any plans or specifications for the development of the
Property or any entitlements, permits, variances, zoning or any other
developmental approvals with respect to the Property, or amending, modifying,
changing or revising in any material fashion any plans or specifications for the
development of the Property previously submitted to any governmental body or any
entitlements, permits, variances, zoning or any other developmental approvals
previously submitted to any governmental body with respect to the Property;

 

                               gg.             to the extent not expressly
provided for in the latest Approved Business Plan, any design, construction or
redevelopment of the Project, and any material design, service or construction
plans, contracts or budgets;

 

                               hh.             if not expressly provided for in
the latest Approved Business Plan, the use of any name for the Property or the
Project or any aspect thereof for any purpose;

 

                               ii.               except as contemplated by the
latest Approved Business Plan, any sales, “pre-sales,” leasing or marketing plan
with respect to the Property or any portion thereof, or causing or permitting
the Company or any Subsidiary of the Company to materially amend or modify, or
to take any material actions in violation of, any sales, “pre-sales,” leasing or
marketing plan previously approved as a Major Decision (or set forth in the
latest Approved Business Plan) with respect to the Property or any portion
thereof; or

 

                               jj.               opening any bank, brokerage or
other depository or investment account by or on behalf of the Company or any
Subsidiary of the Company.

26

 

The Manager shall submit all matters constituting a Major Decision to the
Members in writing for the Members’ review and decision, which shall include all
material information, agreements, instruments and other documents required for
the Members to make a fully informed decision. In addition, the Manager shall
provide the Members with any additional information, agreements, instruments and
documents that are reasonably requested by any Member related to any matter
constituting a Major Decision. Each Member shall provide its decision with
respect to any matter constituting a Major Decision to the Manager within ten
(10) Business Days of such Member’s receipt of such submission. Any Member’s
failure to respond within ten (10) Business Days shall be deemed a disapproval
of such matter or matters.

 

               Section 6.3               Limitations on Powers of Members.
Without the approval of all Members, no Member shall, directly or indirectly (i)
resign, retire or withdraw from the Company; (ii) dissolve, terminate or
liquidate the Company; or (iii) cause any property of the Company or any
Subsidiary of the Company to be subject to the authority of any court, trustee
or receiver (including suits for partition and bankruptcy, insolvency and
similar proceedings).

 

               Section 6.4               Prohibition Against Partition. Each
Member irrevocably waives any and all rights the Member may have to maintain an
action for partition with respect to any property of the Company or any
Subsidiary of the Company.

 

               Section 6.5               Management and Control of Business,
Authority of Manager. Subject to the provisions of Section 6.2 and any other
provision of this Agreement that requires the vote, consent or approval by a
Member, the business and affairs of the Company shall be managed under the
direction of the Manager, who (i) shall take the primary initiative and be
responsible, at the expense and on behalf of the Company, to conduct the
day-to-day business and affairs of the Company in accordance with and as limited
by this Agreement; and (ii) may exercise all powers of the Company and, on
behalf of the Company perform or authorize the performance of all lawful acts
which are not by the Act or this Agreement directed or required to be exercised
or performed by the Members. The Manager shall also be responsible for the
implementation of Major Decisions approved by the Members. All acts of the
Manager within the scope of its authority shall bind the Company.

 

               Section 6.6               Specific Authority of the Manager.
Except as expressly provided in this Agreement, including Section 6.2, the
Manager is hereby granted the right, power and authority to do on behalf of the
Company all things which are reasonably necessary, proper or desirable to carry
out the business of the Company in an orderly fashion in accordance with the
latest Approved Budget and Approved Business Plan, including the right, power
and authority from time to time to do the following:

 

                              (a)               prosecute or defend any claim,
action, arbitration, mediation, suit or proceeding on behalf of the Company, any
Subsidiary of the Company or any of their respective assets or any portion
thereof, at such entity’s expense as may be necessary or proper to enforce or
protect such entity’s interests;

27

 

                              (b)               employ such agents, accountants,
attorneys, consultants and other Persons, including itself, necessary or
appropriate to carry out the business and affairs of the Company, and to pay
such fees, expenses and other compensation to such Persons as it shall determine
in accordance with the terms of this Agreement and the latest Approved Business
Plan;

 

                              (c)               pay any and all reasonable fees
and to make any and all reasonable expenditures in accordance with the latest
Approved Budget which it deems necessary or appropriate in connection with the
organization of the Company, the management of the affairs of the Company, and
the carrying out of its obligations and responsibilities under this Agreement,
and to enforce all rights of the Company;

 

                              (d)               prepare, execute and file on
behalf of the Company the Articles of Organization of the Company and all
amendments, modifications or supplements thereto, together with any and all
other certificates, affidavits and other documents to be filed, published or
recorded on behalf of the Company;

 

                              (e)               engage in any kind of activity
and to perform and carry out contracts of any kind necessary to, or in
connection with or convenient or incidental to, the accomplishment of the
purposes of the Company, so long as such activities and contracts may be
lawfully carried on or performed by a limited liability company under the laws
of the State of Florida and any other jurisdiction in which the Company may
conduct its business;

 

                              (f)                implement or continue to
implement any plan for the development of the Property which has been approved
by the Members;

 

                              (g)               protect and preserve the titles
and interests with respect to the Property and other assets owned by the
Company; 

 

                              (h)               render for taxation and pay all
ad valorem taxes, assessments, and other impositions applicable to the Property
and other property owned by the Company;

 

                              (i)                enter into and supervise the
performance of all Property Agreements;

 

                              (j)                cause accurate books of account
and other records of the Company to be maintained in which shall be entered all
matters relating to the Company, including all income, expenditures, assets and
liabilities thereof;

 

                              (k)               negotiate and agree to with all
utility companies servicing the Property a master plan for the services of such
utility companies to the Property and agreements relative thereto;

28

 

                              (l)                 retain or employ and
coordinate the services of all employees, supervisors, architects, engineers,
accountants, attorneys and other Persons necessary or appropriate to carry out
the business of the Company in accordance with the latest Approved Business
Plan;

 

                              (m)               to the extent that funds are
available therefor, pay all debts and other obligations of the Company when due,
including amounts due under permanent financing of improvements and other loans
to the Company and costs of construction, operation, and maintenance of the
Property and improvements thereof;

 

                              (n)               maintain all funds of the
Company in a Company account in a bank or banks with the Manager’s designated
representatives as signatories thereto;

 

                              (o)               cause the Company to
periodically make distributions to their respective members in accordance with
the provisions of this Agreement;

 

                              (p)               perform other normal business
functions and otherwise operate and manage the day-to-day business and affairs
of the Company in the ordinary course of business in accordance with and as
limited by this Agreement, including the construction, sale and leasing of
properties owned by the Company;

 

                              (q)               perform other obligations
expressly provided elsewhere in this Agreement to be performed by the Manager;

 

                              (r)                execute all closing documents
necessary for the construction, sale and leasing of the Property; and

 

                              (s)               determine when a notice for
Additional Capital Contributions should be sent to the Members.

 

               Section 6.7                Business Plan and Budget.

 

                              (a)               The Members, as a Major
Decision, will adopt a business plan and strategic operating plan (the “Business
Plan”) for the acquisition, development and operation of the Property, which
will set forth all anticipated development costs and expenses, income, operating
expenses, capital and other costs and expenses, anticipated capital calls and
debt and other financing of the Company, together with a marketing plan and
general operating strategy for the Property, through the anticipated sale of the
Property, and which shall be updated annually and may be modified or revised
from time to time by the Manager (and at such times as a Member may reasonably
request to reflect a change in facts or circumstances), subject in each case to
approval by the Members as a Major Decision. If applicable, each section of the
Business Plan shall contain the time estimates associated with that section.
Each Business Plan which has been approved by the Members is referred to herein
as an “Approved Business Plan.” Notwithstanding anything to the contrary set
forth in this Section 6.7, the Manager shall be entitled to expend available
Company funds in respect of emergency and other similar expenditures, provided
that the payment of such expenditure is crucial to the development or operations
of the Property and the failure to pay such expenditure is likely to result in a
material adverse effect on the Property, including required debt service on
financing (including the expense of curing any defaults thereunder to the extent
the same is an emergency), real estate taxes and assessments and emergency
repairs (i.e., necessary to prevent imminent injury to individuals or loss of
life) and continued insurance coverage, even if not set forth in the latest
Approved Business Plan.

29

 

                              (b)               In addition to the foregoing
requirements, the Business Plan shall contain a budget which sets forth the
estimated revenues and expenses of the Company and other information specified
below for the period covered by the Business Plan. Without limiting the
foregoing, each budget shall set forth (i) estimated revenues and a reasonable
detail of all expenses (including, construction, capital, operating, taxes, debt
service and other) on a yearly basis; (ii) a description of any anticipated
capital expenditures for the upcoming year and in the quarter such expenditures
are anticipated to be made; and (iii) a description of each reserve,
contingency, source and application of funds. Once approved by the Members as a
Major Decision, each such budget is referred to herein as an “Approved Budget.”

 

                              (c)               The Manager shall prepare and
formulate or cause to be prepared and formulated any necessary updates to the
Approved Business Plan on a yearly basis commencing with respect to the 2015
Fiscal Year. Beginning with respect to the 2015 Fiscal Year, each proposed
Business Plan, when prepared by the Manager, shall be submitted to the Members
for their approval not less than sixty (60) days before the first day of each
Fiscal Year. During such sixty (60) day period, the Manager and the Members
shall cooperate with one another and endeavor in good faith to agree to the
adoption of such Business Plan with any agreed upon changes before the first day
of each Fiscal Year. The failure of the Manager and the Members to agree upon a
Business Plan in writing within such sixty (60) day period shall be deemed to be
disapproval of the proposed Business Plan. If the Manager and the Members have
not agreed upon a Business Plan before the commencement of a Fiscal Year, until
a Business Plan is approved by the Members, the Manager shall operate the
Property in accordance with the most recent Approved Business Plan except that
(A) the Manager shall be entitled to expend the actual costs of required
insurance, real estate taxes, utilities, emergency expenses, and any other
expenses which the Company is contractually obligated to pay pursuant to
contracts or agreements which have been entered into by the Company in
accordance with the terms of this Agreement; and (B) no new capital improvement
project shall be deemed approved and undertaken except to the extent required by
the terms of any mortgage encumbering the Property or any lease entered into by
the Company in accordance with the terms of this Agreement.

 

               Section 6.8               Status Reports. The Manager shall
report to the Members each month on the status of the development of the
Property. The Manager shall meet (in person or by telephone conference) not less
often than quarterly with the Members or at any other reasonable time at any
Member’s request to detail the status of the Property, respond to questions and
consider approval of matters constituting Major Decisions.

 

               Section 6.9                Manager’s Compensation. The Manager
shall not be compensated for its services as Manager.

30

 

               Section 6.10             Signing of Documents. Subject to the
other provisions of this Agreement, the Manager is authorized, in the name and
on behalf of the Company, to sign and deliver all contracts, agreements, leases,
notes, mortgages and other documents and instruments which are necessary,
appropriate or convenient for the conduct of the Company’s day-to-day business
and the furtherance of its purposes or which are necessary, appropriate or
convenient to carry out actions constituting Major Decisions which have been
approved by the Members.

 

               Section 6.11             Right to Rely on Authority of Manager.
No Person dealing with the Manager shall be required to determine the Manager’s
authority to make any undertaking on behalf of the Company or to determine any
fact or circumstance bearing upon the existence of the Manager’s authority.

 

               Section 6.12             No Authority to Hire Employees. The
Company shall have no employees and the Manager shall have no authority to hire
any employees on behalf of the Company.

               Section 6.13             Outside Activities. The Manager shall
devote only such time and attention to the business and affairs of the Company
as it deems necessary for the proper performance of its duties and the operation
and management of the Company. The Manager, the Members and their respective
Affiliates may engage in or hold interests in other business ventures of every
kind and description for its or their own account, whether or not such business
ventures are in direct or indirect competition with the business of the Company,
and whether or not the Company also has an interest therein. None of the Company
or the other Members shall have any rights by virtue of this Agreement in such
business ventures or to the income or profits derived therefrom. Without
limiting the foregoing, the Members hereby agree that the Manager, each Member
and each of their respective Affiliates may render services identical or similar
to those contemplated hereunder to other owners of real property, improved in a
similar fashion to the Property or otherwise, and may themselves engage in the
acquisition, development, leasing and exploitation of real property for their
own account and benefit without any accountability or liability whatsoever to
the Company or the other Members even though such services or business
activities may be similar or competitive in nature to the Project and/or to the
business activities of the Company. The Members acknowledge and agree that the
activities of any Person described in this Section shall be deemed to not
violate any fiduciary duties (including the duty of loyalty) whether or not such
duties otherwise arise or exist at law or in equity.

               Section 6.14             Development Agreement. The development
of the Property shall be overseen and supervised by Courtelis Company, a Florida
corporation, with whom the Company shall enter into a “Development Agreement”
substantially in the form attached hereto as Exhibit “C” and made a part hereof.
Courtelis Company will be entitled to a development fee as more fully set forth
in said Development Agreement. The approval of the terms and provisions of the
Development Agreement, including without limitation the fees and costs to be
paid thereunder, shall be a Major Decision.

31

 

               Section 6.15             Leasing Management Agreement. The
management, maintenance and leasing of any improvements constructed on the
Property shall be overseen and supervised by JIK Properties, Inc., a Florida
corporation, with whom the Company shall enter into a “Leasing and Management
Agreement” substantially in the form attached hereto as Exhibit “D” and made a
part hereof. JIK Properties, Inc., as an Affiliate of Kislak, will be entitled
to a management and leasing fee as more fully set forth in said Leasing and
Management Agreement. The approval of the terms and provisions of the Leasing
and Management Agreement, including without limitation the fees and costs to be
paid thereunder, shall be a Major Decision.

 

               Section 6.16             Agreements With Members. Notwithstanding
anything to the contrary contained in this Agreement, any actions or decisions
to be made on behalf of the Company or any Subsidiary of the Company with
respect to any agreement, contract or arrangement between the Company or any
Subsidiary of the Company, on the one hand, and Courtelis (or an Affiliate of
Courtelis), on the other hand, shall be made exclusively by Kislak and
HMG/Orlando. Similarly, notwithstanding anything to the contrary contained in
this Agreement, any actions or decisions to be made on behalf of the Company or
any Subsidiary of the Company with respect to any agreement, contract or
arrangement between the Company or any Subsidiary of the Company, on the one
hand, and Kislak (or an Affiliate of Kislak), on the other hand, shall be made
exclusively by Courtelis and HMG/Orlando. Additionally, notwithstanding anything
to the contrary contained in this Agreement, any actions or decisions to be made
on behalf of the Company or any Subsidiary of the Company with respect to any
agreement, contract or arrangement between the Company or any Subsidiary of the
Company, on the one hand, and HMG/Orlando (or an Affiliate of HMG/Orlando), on
the other hand, shall be made exclusively by Courtelis and Kislak.

 

               Section 6.17             Indemnification by Manager.
Notwithstanding any other provision of this Agreement, the Manager shall, at its
own cost and expense, indemnify, defend and hold harmless the Company and the
other Members and their Affiliates from and against any and all claims, demands,
losses, damages, liabilities, obligations, lawsuits and other proceedings,
judgments and awards, and costs and expenses (including reasonable attorneys’
fees and expenses) arising directly or indirectly, in whole or in part, out of
any material breach by the Manager of its duties and obligations under this
Agreement or out of any gross negligence in the performance of its duties and
obligations under this Agreement. Notwithstanding the foregoing provisions, the
indemnification set forth above shall exclude any punitive or consequential
damages which any Member may claim to have incurred by reason of such
indemnified matters, including lost profit or lost opportunity, but shall
include indemnification for punitive or consequential damages claims by third
parties. The indemnity in this Section 6.17 shall survive the dissolution and
termination of the Company and the termination of this Agreement.

               Section 6.18             Removal of Manager.

                              (a)              Notwithstanding any other
provision of this Agreement, a Manager may be removed as Manager where (i) the
Manager has committed a Bad Act or (ii) the Manager is an Affiliate of a Member
who has committed a Bad Act, by Members holding more than fifty percent (50%) of
the Percentage Interests (not counting the Percentage Interest of any Member
that is an Affiliate of the Removed Manager). The determination of any Bad Act
shall be submitted to non-binding arbitration in Miami, Florida before one
arbitrator. The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures and in accordance with the
Expedited Procedures in those Rules. Any Member may initiate the arbitration
proceeding. If the Members have not agreed within ten (10) Business Days of the
commencement of the arbitration proceeding on the selection of an arbitrator
willing to serve, the arbitrator shall be selected by such procedures as JAMS
regularly follows and shall be a retired judge or other arbitrator who is a
member of JAMS.

32

 

                              (b)               In the event of the removal of a
Manager pursuant to this Section 6.18 (a “Removed Manager”), the Members shall
appoint a new Manager by approval of Members holding more than fifty percent
(50%) of the Percentage Interests (not counting the Percentage Interest of any
Member that is an Affiliate of the Removed Manager). Notwithstanding any other
provision of this Agreement, from and after the date of the removal of a Removed
Manager that is an Affiliate of a Member, (i) the consent of such Member shall
be required only with respect to a matter within the scope of Section 6.2(i),
Section 6.2(l), Section 6.2(v), Section 6.2(w), Section 6.2(x) (but only with
respect to Affiliate Transactions entered into or amended after the occurrence
of the Bad Act which led to the removal of the Removed Manager) or Section
6.2(aa), and (ii) any other matter constituting a Major Decision shall require
the approval only of the Members that are not Affiliates of the Removed Manager.

 

ARTICLE VII

Books of Account and Reports, Access to Records; Reporting Requirements

 

               Section 7.1               Books and Records. The Manager shall
keep, or cause to be kept, at the principal place of business of the Company
true and correct books of account of the Company, in which shall be entered
fully and accurately each and every transaction of the Company. Each Member or
its designated agent shall have access at reasonable times on Business Days at
the Company’s office, or wherever same are located, to inspect such books of
account and all other information concerning the Company required by the Act to
be made available to Members, and may make copies thereof at such Member’s
expense. Initially, the books and records shall be kept at Courtelis’ office and
thereafter shall be kept at Kislak’s office when Kislak becomes the Manager when
the Project is fully developed.

 

               A Member must give the Company written notice of its desire to
exercise rights under this Section 7.1 at least two (2) Business Days in
advance. The Company’s books shall be kept on the accrual method of accounting
in accordance with accepted federal income tax accounting principles,
consistently applied, and for a fiscal period which is the calendar year. The
Manager shall cause to be prepared and distributed to each Member (i) a copy of
the annual financial statements of the Company for each Fiscal Year; and (ii)
information necessary to complete such Member’s U.S. federal, state and local
income tax returns within ninety (90) days after the close of each Fiscal Year.

 

               Section 7.2               Banking. Subject to Section 6.2, all
funds of the Company shall be deposited in its respective name in such
federally-insured commercial bank or invested in such federally-insured savings
and loan account or accounts, in such U.S. Treasury obligations, or in such bank
certificates of deposit, as the Manager may determine. All funds of the Company
shall only be used for Company purposes as provided in this Agreement and in
accordance with the terms hereof.

33

 

               Section 7.3                Reporting Requirements. The Manager
shall provide each Member with the Company’s financial information as follows:

 

                              (a)               Operating Statements. From and
after the date of this Agreement, and continuing for the term of the Company, on
a monthly basis within 30 days after month end, a comparison of operations, on a
year-to-date basis, reflecting income, expenses and capital expenditures
compared to the latest Approved Budget and Approved Business Plan.

 

                              (b)               Quarterly Financial Statements.
As soon as available, but in any event within forty-five (45) days after the end
of each of the first three quarters of each Fiscal Year, a balance sheet of the
Company as of the last day of such quarter and a statement of income for such
quarter, all in reasonable detail, each such statement to be certified in a
certificate of the Manager as accurately presenting the financial position and
the results of operations of the Company as of its date and for such quarter and
having been prepared in accordance with federal income tax accounting principles
consistently applied.

 

                              (c)               Annual Financial Statements.
Annually, as soon as available, but in any event within ninety (90) days after
the end of each Fiscal Year, a balance sheet of the Company as of the last day
of such Fiscal Year and a statement of income for such Fiscal Year, all in
reasonable detail, setting forth in each case in comparative form to
corresponding figures for the preceding Fiscal Year, each such statement to be
certified in a certificate of the Manager as accurately presenting the financial
position and the results of operations of the Company as of its date and for
such Fiscal Year and having been prepared in accordance with federal income tax
accounting principles consistently applied.

 

ARTICLE VIII

Transfers of Membership Interests

 

               Section 8.1               Other Member’s or Assignee’s Right to
Transfer. Except for Transfers contemplated in Section 8.4 and Transfers
pursuant to Article XI, without the prior written consent of all of the Members,
no Member may Transfer all or any part of its Membership Interest.

 

               Section 8.2               Non-Complying Transfers Void. Any
attempted Transfer of all or any part of a Member’s Membership Interest that
does not comply with the provisions of this Article VIII shall be null and void
and of no legal effect. No Transfer of a Member’s Membership Interest shall be
permitted under this Agreement which is in violation of the provisions set forth
in any loan documents to which the Company is a party.

 

               Section 8.3               Corporate Ownership. In the event any
Membership Interest is owned by a corporation, partnership, trust or other
entity, then a Transfer of more than fifty percent (50%), in a single
transaction or over time, of the equitable, beneficial or controlling interests
of such entity shall constitute a Transfer of the Membership Interest owned by
that entity subject to the provisions of this Article VIII.

34

 

               Section 8.4               Family Transfers. Notwithstanding
anything to the contrary contained in this Agreement, the provisions of this
Article VIII shall not apply to a Transfer by a Member of such Member’s
Membership Interest (or any portion thereof) to (a) an Affiliate of such Member;
(b) in the case of a Member that is an individual, a member of his immediate
family (i.e., spouse, children and/or grandchildren) or to a trust, the
beneficiaries of which are members of his immediate family; or (c) any other
Member; provided that no such Transfer shall in any event relieve the transferor
of primary liability for performance of the obligations relating to such
Membership Interest (or any portion thereof). Notwithstanding the foregoing, as
a condition to such Transfer, the transferee must execute at its sole cost and
expense a written assumption agreement reasonably satisfactory to the Manager
assuming all of the obligations of the transferor as to the Membership Interest
(or portion thereof) being Transferred and agreeing to be bound by all of the
terms and provisions of this Agreement (as the same may then have been amended)
and a signed, original counterpart copy of which shall be filed with the Company
records.

 

ARTICLE IX

Admission of Assignees

 

               Section 9.1               An Assignee has no Management Rights
unless and until (i) the transferring Member so provides in the instrument of
Transfer; (ii) the Assignee agrees in a writing reasonably satisfactory to the
Manager to be bound by all of the terms and provisions of this Agreement (as the
same may then have been amended); and (iii) all of the Members approve of the
admission of such Assignee as a substituted Member. Until such time, the only
rights of an Assignee are the Economic Rights allocable to the Transferred
Membership Interest.

 

               Section 9.2               Substituted Member. No Assignee of a
part of a Member’s Membership Interest in the Company shall have the right to
become a substituted Member. A Member may substitute an Assignee of its entire
Membership Interest in the Company as a Member in its place only with the prior
written consent of all Members, which consent may be withheld for whatever
reason any Member deems appropriate; provided, however, that the Members may not
unreasonably withhold consent to the substitution of an Affiliate of a Member or
the heirs, executors, administrators or devisees of a Member. No substitution
shall be effective unless and until the Assignee has agreed in writing to be
bound by all of the terms and provisions of this Agreement, as the same may then
have been amended, as if it had originally been a party hereto, and both
transferor and transferee have executed and acknowledged any and all other
instruments deemed necessary or appropriate by the Members to effectuate the
substitution. The transferee shall pay all reasonable expenses incurred in
connection with its substitution and admission as a Member.

               Section 9.3               Additional Members and Their
Contributions. Additional Members may be admitted to the Company upon the
unanimous approval of all Members. Each additional Member shall make such
contribution to the capital of the Company and shall receive by reason of its
contribution such percentage of the income, gains, profits, and credits of the
Company as shall be set forth in the instrument evidencing the approval of the
Members of its admission. Thereafter, the Percentage Interest of each Member in
the income, gains, profits, and credits of the Company by reason of his
contribution shall be readjusted accordingly. The admission of any such
additional Member shall not be effective unless and until it has agreed to be
bound by all of the terms and provisions of this Agreement, as the same may then
have been amended, as if he were originally a party hereto, and shall have
executed and acknowledged any and all other instruments deemed necessary or
appropriate by the Members to effectuate such admission.

35

 

ARTICLE X

Right of First Refusal

 

               Section 10.1              Right of First Refusal. Other than as
set forth in Section 8.4 and Article XI hereof, each Member hereby grants to all
the other Members a right of first refusal on the terms and conditions
hereinafter set forth if a Member receives a bona fide offer from an unrelated
third party to purchase said Member’s Membership Interest which said Manager
intends to accept:

 

                              (a)               In the event that any Member
(the “Selling Member”) receives such bona fide offer, such Selling Member shall
give written notice thereof (the “Sale Notice”) to the Manager and every other
Member (the “Remaining Members”), accompanied by a copy of such bona fide offer
(the “Offer”).

 

                              (b)               Within thirty (30) days
following delivery of the Sale Notice, the Remaining Members shall determine
whether or not they desire to purchase the Membership Interest proposed to be
sold upon the terms and conditions set forth in the Offer (net of any
commissions), and if one or more of the Remaining Members elect to purchase such
Membership Interest, the Remaining Members electing to purchase shall so notify
the Selling Member in writing (the “Buy Notice”) within such thirty (30) day
period. The Buy Notice shall be deemed effective only if the Remaining Members
or any one of them agree to purchase the entire Membership Interest proposed to
be sold. In the event more than one Remaining Member elects to participate, the
ratios among the electing Remaining Members (the “Buying Members”) shall be as
agreed upon by the Buying Members or, if the Buying Members cannot agree, then
in accordance with the respective Percentage Interests of the Buying Members
(based on the proportion that each Buying Member’s Percentage Interest bears to
the aggregate Percentage Interests of all Buying Members (i.e., excluding the
Percentage Interest of the Members who are not Buying Members)).

 

                              (c)               In the event a Buy Notice is
given, the Selling Member shall sell its Membership Interest to the Buying
Members on the terms and conditions set forth in the Offer (net of any
commissions). The closing of such sale shall take place on the date specified
for closing in the Offer, provided such date shall be not earlier than sixty
(60) days following delivery of the Buy Notice.

 

                              (d)               In the event a Buy Notice is not
given by the Remaining Members or any one of them during the thirty (30) day
period following delivery of the Sale Notice, or if the Buying Members do not,
in the aggregate, agree to purchase the entire Percentage Interest of the
Selling Member, then the Membership Interest proposed to be sold may be sold to
any Person on the terms and conditions set forth in the Offer, but in no event
on more favorable terms and conditions than those set in the Offer; provided
that, in the event such Membership Interest is not sold on the terms and
conditions set forth in the Offer within ninety (90) days from and after the
date on which the Sale Notice was delivered, then such Membership Interest may
not be sold without compliance again with the provisions of this Section 10.1.

36

 

ARTICLE XI

Buy-Sell

 

               Section 11.1             Buy-Sell. On or after completion of all
of the buildings contemplated by the then current Approved Business Plan on the
Property (i.e., issuance of the certificate of completion for said building(s))
and not before such date, but subject to Section 16.2, the Members shall have
the right to purchase or sell all (but not less than all) of their respective
Membership Interests in the Company to each other in the manner set forth in
this Section 11.1. The Members agree, however, that the exercise of the rights
under this Article XI are subject to the approval of any lender to the Company
if the terms and conditions of the lender’s loan documents would limit, prohibit
or impair the exercise of such rights, or if the exercise of such rights would
result in a default under the loan documents.

 

                              (a)               At any time and for any reason
any Member (the “Offeror”) may give either or both of the other Members (each is
an “Offeree”) a notice (the “Buy-Sell Notice”), which Buy-Sell Notice to be
effective must be hand delivered (including, without limitation, delivery by a
nationally recognized overnight courier service); provided, however, that if
more than one Member shall give either or both of the other Members a Buy-Sell
Notice, the one given first (i.e., the one received earlier as determined by the
date and time of receipt) shall be effective and the one(s) given thereafter
shall not be effective. Such Buy-Sell Notice shall:

 

                                                  (i)              state that
the Offeror is proceeding under this Section 11.1;

 

                                                  (ii)             state the
aggregate dollar amount (the “Specified Valuation Amount”) which the Offeror
would be willing to pay for one hundred percent (100%) of the Membership
Interests in the Company as of the date of the Buy-Sell Notice;

 

                                                  (iii)            be
accompanied by a deposit check payable to the direct order of the Offeree’s
counsel, as escrow agent (which counsel for Kislak shall be the firm of Bilzin
Sumberg Baena Price & Axelrod LLP; counsel for Courtelis shall be Victor Stosik;
and counsel for HMG/Orlando shall be Shutts & Bowen LLP, as escrow agent, unless
such Member notifies the others of a change in such counsel), in an amount equal
to ten percent (10%) of the amount the Offeror would be required to pay to the
Offeree under Section 11.1(b)(i); and

 

                                                  (iv)            be accompanied
by a comprehensive purchase agreement (the “Purchase Agreement”) which contains
all terms, conditions, covenants, representations, warranties and other
agreements, except such terms shall provide for the entire purchase price to be
paid in immediately available funds at closing.

 

                              (b)               The Offeree shall have the
option either:

 

                                                  (i)              to sell its
entire Membership Interest in the Company to the Offeror for an amount equal to
the amount which the Offeree would have been entitled to receive under Section
5.1(b) if the Company had sold all of its assets to a third party for the
Specified Valuation Amount on the “Closing Date” (as hereinafter defined) (but
without any deduction for brokerage commissions, documentary stamp tax on a deed
of conveyance, title insurance, or similar transactional closing costs otherwise
customarily payable in connection with such a sale) and the Company had
immediately paid all Company liabilities and distributed the net proceeds (as
determined above) and any other Company assets to the Members in the amounts and
order of priority set forth in Section 5.1(b) in satisfaction of their
Membership Interests in the Company (but without the establishment of any
reserves for contingent liabilities); or

37

 

                                                  (ii)             to purchase
the entire Membership Interest in the Company of the Offeror for an amount equal
to the amount the Offeror would have been entitled to receive under Section
5.1(b) if the Company had sold all of its assets to a third party for the
Specified Valuation Amount on the Closing Date (but without any deduction for
brokerage commissions, documentary stamp tax on a deed of conveyance, title
insurance, or similar transactional closing costs otherwise customarily payable
in connection with such a sale) and the Company had immediately paid all Company
liabilities and distributed the net proceeds (as determined above) and any other
Company assets to the Members in the amounts and order of priority set forth in
Section 5.1(b) in satisfaction of their Membership Interests in the Company (but
without the establishment of any reserves for contingent liabilities).

 

                              The Offeree shall have ninety (90) days from the
date of delivery of the Offeror’s Buy-Sell Notice to exercise by notice to the
Offeror (the “Offeree Notice”) either of its options hereunder. In the event the
Offeree exercises the option described in Section 11.1(b)(i), the Offeree shall
be entitled to deliver the check received from the Offeror to its counsel, who
shall promptly deposit the same in its trust account and shall hold such deposit
pursuant to an escrow agreement to be entered into among the Offeror, the
Offeree and such counsel, which shall be in form and substance reasonably
satisfactory to such parties. In the event the Offeree exercises the option
described in Section 11.1(b)(ii), the Offeree Notice shall be accompanied by the
return of the Offeror’s check and shall be accompanied by a deposit check of the
Offeree payable to the direct order of the Offeror’s counsel, as escrow agent,
in an amount equal to ten percent (10%) of the amount the Offeree is required to
pay to the Offeror under Section 11.1(b)(ii), and the Offeror shall be entitled
to deliver such check to its counsel who shall promptly deposit the same in its
trust account and shall hold such deposit pursuant to an escrow agreement to be
entered into among the Offeror, the Offeree and such counsel, which shall be in
form and substance reasonably satisfactory to such parties. If the Offeree shall
not exercise either of its options by delivering the Offeree Notice within said
ninety (90) days, the Offeree shall be conclusively deemed to have elected to
sell its Membership Interest in the Company to the Offeror at the price provided
in Section 11.1(b)(i) as of the day following the expiration of such period.

38

 

                              (c)               The Member entitled to purchase
under Section 11.1(b) (the “Purchaser”) shall fix a closing date (the “Closing
Date”) which is not later than forty-five (45) days following the date of
delivery of the Offeree Notice (or, if the Offeree Notice is not delivered to
the Offeror within ninety (90) days from the date of delivery of the Offeror’s
Buy-Sell Notice, then the Closing Date shall be not later than forty-five (45)
days following the date of expiration of such ninety (90) day period). The
closing shall take place on the Closing Date at the time and place specified by
the Purchaser. In the event the Offeree elects to sell pursuant to Section
11.1(b)(i), if the Offeror fails to perform its obligations hereunder, the
Offeree (in addition to any other rights it may have hereunder, at law or in
equity) shall be entitled to retain the ten percent (10%) deposit received from
the Offeror (and the Offeree’s counsel is hereby authorized to thereupon
promptly release the same from escrow to the Offeree for such purpose) and, in
addition, shall have the right (but not the obligation) to purchase the
Offeror’s Membership Interest at ninety percent (90%) of the amount the Offeree
would be required to pay the Offeror under Section 11.1(b)(ii) and the Offeror
shall not thereafter have any right to give a Buy-Sell Notice hereunder (but
shall continue to have the right to respond to a Buy-Sell Notice by giving an
Offeree Notice). In the event the Offeree elects to purchase pursuant to Section
11.1(b)(ii), if the Offeree fails to perform its obligations hereunder, the
Offeror (in addition to any other rights it may have hereunder, at law or in
equity) shall be entitled to retain the ten percent (10%) deposit received from
the Offeree (and the Offeror’s counsel is hereby authorized to thereupon
promptly release the same from escrow to the Offeror for such purpose) and, in
addition, shall have the right (but not the obligation) to purchase the
Offeree’s Membership Interest at ninety percent (90%) of the amount the Offeror
would be required to pay the Offeree under Section 11.1(b)(i) and the Offeree
shall not thereafter have any right to give a Buy-Sell Notice hereunder (but
shall continue to have the right to respond to a Buy-Sell Notice by giving an
Offeree Notice).

 

                              (d)              At the closing on the Closing
Date:

 

                                                 (i)               the Member
obligated to sell (the “Seller”) shall execute and deliver to the Purchaser such
bills of sale, instruments of conveyance, assignments and other instruments as
the Purchaser may reasonably require, to give it good and clear title to the
Membership Interest of the Seller in the Company. The Members shall endeavor, to
the extent practicable, to structure any such conveyance in a tax efficient
manner provided the same does not delay in any material respect the completion
of such conveyance, does not increase the costs associated with such conveyance
(unless the party requesting such structuring agrees to, and at closing, pays
such increased costs) and would not result in adverse tax consequences to the
Purchaser as of the Closing Date or at any time thereafter. In addition, the
Seller shall pay any real property or other transfer taxes, if any, incident to
such conveyance.

 

                                                 (ii)              The Purchaser
shall purchase the Membership Interest of the Seller subject to all Company
liabilities which shall be specifically assumed by the Purchaser unless the same
are non-recourse to the Seller, in which case the Purchaser takes subject to
such liabilities. The Purchaser shall further indemnify the Seller as to said
liabilities. In addition, as a condition to any Member becoming a Purchaser,
such Purchaser and the Company shall arrange for the specific release of the
Seller and/or any Affiliates of the Seller from the primary liability (as
opposed to continuing liabilities, such as environmental liabilities for the
period prior to the Closing Date, which may not be released but for which the
Purchaser shall provide indemnification to the Seller) to any institutional
lenders having outstanding loans to the Company (including the cancellation and
release of such Persons from all Loan Guarantees). The Membership Interest of
the Seller shall be Transferred free and clear of all encumbrances except for
the liabilities being assumed or taken subject to pursuant to this Section.

39

 

                              (e)               Since a Member may issue a
Buy-Sell Notice to either or both of the other Members, then notwithstanding
anything to the contrary, in the event an Offeror issues a Buy-Sell Notice to
only one (1) of the other Members, as an Offeree, then the Purchaser (upon
becoming the Purchaser pursuant to Section 11.1(b)) must immediately offer (the
“Offer to Sell ½ Notice”) to sell one-half (1/2) of the Membership Interest
being acquired from the Seller to the Member who has not been issued a Buy-Sell
Notice by the Offeror (the “Non-Participating Member”), on the same terms and
conditions that the Purchaser is purchasing the Membership Interest of the
Seller (and each of the Purchaser and the Non-Participating Member shall
purchase the Seller’s Membership Interest directly from the Seller, on the
Closing Date determined by the Purchaser pursuant to Section 11.1(c)). The
Non-Participating Member shall have ten (10) Business Days from the date of
delivery of the Offer to Sell ½ Notice to exercise its right to purchase
one-half (1/2) of the Membership Interest of the Seller (in lieu of its purchase
by the Purchaser) by giving notice of acceptance of same to the Purchaser (which
acceptance to be effective must be hand delivered (including, without
limitation, delivery by a nationally recognized overnight courier service)). The
acceptance of the Offer to Sell ½ Notice shall be accompanied by a deposit check
of the Non-Participating Member payable to the direct order of the Purchaser’s
counsel, as escrow agent, in an amount equal to ten percent (10%) of the amount
the Non-Participating Member is required to pay to the Seller for one-half (1/2)
of the Membership Interest of the Seller, and the Purchaser shall be entitled to
deliver such check to its counsel who shall promptly deposit the same in its
trust account and shall hold such deposit pursuant to an escrow agreement to be
entered into among the Purchaser, the Non-Participating Member and such counsel,
which shall be in form and substance reasonably satisfactory to such parties. If
the Non-Participating Member shall not exercise its option to purchase one-half
(1/2) of the Membership Interest of the Seller by delivering the notice of
acceptance of the Offer to Sell ½ Notice within the time period stated above in
this Section 11.1(e), the Non-Participating Member shall be conclusively deemed
to have elected to not participate in such purchase and the entire Membership
Interest of the Seller may be acquired by the Purchaser and the
Non-Participating Member cannot exercise its buy-sell right until after the
Purchaser has finalized its purchase of the Seller’s Membership Interest. In the
event the Non-Participating Member shall, after accepting the Offer to Sell ½
Notice, default in its obligation to consummate the purchase as provided in this
Section 11.1, the Purchaser shall, as to the Membership Interest of the
Non-Participating Member, have the rights set forth in Section 11.1(c) above. By
way of example but not limitation, if Courtelis, as Offeror, issues a Buy-Sell
Notice to Kislak, as Offeree, and Kislak elects to sell its Membership Interest
to Courtelis, then Courtelis shall immediately issue an Offer to Sell ½ Notice
to HMG/Orlando and HMG/Orlando may, as the Non-Participating Member and at its
option exercised within the time period stated above in this Section 11.1(e),
elect to purchase one-half (1/2) of the Membership Interest of Kislak which is
otherwise to be purchased by Courtelis, on the same terms and conditions as set
forth in the Buy-Sell Notice.

 

ARTICLE XII

Dissolution of Company

 

               Section 12.1             Events Causing Dissolution. The Company
shall be dissolved and its affairs wound up upon the occurrence of any of the
following events:

40

 

                              (a)               the sale, exchange, or other
disposition by the Company of all or substantially all of its assets; provided,
however, that if, in connection with such sale or other disposition, the Company
receives a promissory note or notes evidencing all or a part of the purchase
price of such property, the Company shall not be dissolved until such promissory
note(s) is (are) satisfied, sold or otherwise disposed of;

 

                              (b)               the determination in writing by
the Members that the Company shall be dissolved; or

 

                              (c)               entry of a decree of judicial
dissolution under the Act.

 

               Section 12.2             Winding Up. If the Company is dissolved,
then the Manager shall proceed with dispatch and without any unnecessary delay
to sell or otherwise liquidate all property of the Company. Any act or event
(including the passage of time) causing a dissolution of the Company shall in no
way affect the validity of, or shorten the term of, any lease, deed of trust,
mortgage, contract or other obligation entered into by or on behalf of the
Company.

 

               Section 12.3             Application of Assets in Winding Up. In
winding up the Company, after paying or making provision for payment of all of
its liabilities and paying all other costs and expenses incurred in connection
with winding up and terminating the Company, the Manager shall distribute the
remaining net proceeds and liquid assets among the Members in the manner
specified in Section 5.1(b).

 

               Section 12.4             Negative Capital Accounts. No Member
shall be required or obligated to restore or repay to the Company, any other
Member or any creditor of the Company any negative balance in its Capital
Account upon liquidation or dissolution of the Company.

 

               Section 12.5             Termination. The Company shall
terminate, except for the purpose of suits, other proceedings, and appropriate
action as provided in the Act, when all of its property shall have been disposed
of and the net proceeds and liquid assets, after satisfaction of liabilities to
Company creditors, shall have been distributed among the Members. As soon as
practicable after the termination of the Company, the Manager shall cause
articles of dissolution to be filed with the Department of State of the State of
Florida. With the written consent of the Members, the Manager shall have
authority to distribute any Company property discovered after dissolution,
convey real estate, and take such other action as may be necessary on behalf of
and in the name of the Company.

 

ARTICLE XIII

Amendments

 

               This Agreement may not be amended or modified by the Members
without the prior written consent of all Members.

 

ARTICLE XIV

Intentionally Omitted

41

 

ARTICLE XV

Liability and Indemnification

 

               Section 15.1             Liability of Manager. Neither the
Manager nor any of its officers, directors, partners, members, managers,
employees, agents, Affiliates, personal representatives, successors or assigns
shall be liable to the Company or the Members for any claim, demand, loss,
damage, liability, obligation, lawsuit or other proceeding, judgment or award,
or cost or expense (including reasonable attorneys’ fees and expenses) arising
directly or indirectly, in whole or in part, out of any act performed or omitted
in connection with the assets, business, operations or activities of the Company
(including any of its Subsidiaries) or in dealing with third parties on behalf
of the Company (including any of its Subsidiaries) unless such act or omission
(a) constitutes gross negligence or a material breach under this Agreement; (b)
involves bad faith, willful or intentional misconduct or a knowing violation of
law; (c) relates to a transaction from which such Person derived an improper
personal benefit; (d) involves a circumstance in which the liability provisions
of Section 605.0406 of the Act are applicable; or (e) constitutes a breach of
duties or obligations under Section 605.04091 of the Act, taking into account
any variation of such duties and obligations provided for in this Agreement.

 

               Section 15.2             Indemnification of Manager. The Company
shall, at its cost and expense, indemnify, defend and hold harmless the Manager
and its officers, directors, partners, members, managers, employees, agents,
Affiliates, personal representatives, successors and assigns from and against
any and all claims, demands, losses, damages, liabilities, obligations, lawsuits
and other proceedings, judgments and awards, and costs and expenses (including
reasonable attorneys’ fees and expenses) arising directly or indirectly, in
whole or in part, out of any act performed or omitted in connection with the
assets, business, operations or activities of the Company (including any of its
Subsidiaries) or in dealing with third parties on behalf of the Company
(including any of its Subsidiaries) unless such act or omission (a) constitutes
gross negligence or a material breach under this Agreement; (b) involves bad
faith, willful or intentional misconduct or a knowing violation of law; (c)
relates to a transaction from which such Person derived an improper personal
benefit; (d) involves a circumstance in which the liability provisions of
Section 605.0406 of the Act are applicable; or (e) constitutes a breach of
duties or obligations under Section 605.04091 of the Act, taking into account
any variation of such duties and obligations provided for in this Agreement. Any
indemnity under this Section 15.2 shall be provided out of and to the extent of
Company assets only, and no Member shall have any personal liability on account
thereof. The indemnity in this Section 15.2 shall survive the dissolution and
termination of the Company and the termination of this Agreement. The Company
shall not pay for any insurance covering liability of any Manager or of its
officers, directors, partners, members, managers, employees, agents, Affiliates,
personal representatives, successors or assigns for actions or omissions for
which indemnification is not permitted hereunder; provided, that nothing
contained herein shall preclude the Company from purchasing and paying for such
types of insurance, including extended coverage liability and casualty and
worker’s compensation, as would be customary for any Person owning comparable
property and engaged in a similar business or from naming a Manager and any of
its Affiliates as additional insured parties thereunder.

42

 

               Section 15.3             Indemnification of Guarantors. The
Company shall, at its cost and expense, indemnify, defend and hold harmless each
Guarantor from and against any and all claims, demands, losses, damages,
liabilities, obligations, lawsuits and other proceedings, judgments and awards,
and costs and expenses (including reasonable attorneys’ fees and expenses)
incurred or suffered by such Guarantor in respect of a Loan Guarantee; provided,
however, that no Guarantor shall be entitled to indemnification with respect to
any act typically referred to as a “bad boy” act of the Guarantor. All amounts
owed by the Company pursuant to this Section 15.3 shall bear simple interest
until paid at a rate equal to four percent (4%) in excess of the Prime Rate. Any
indemnity under this Section 15.3 shall be provided out of and to the extent of
Company assets only, and no Member shall have any personal liability on account
thereof. The indemnity in this Section 15.3 shall survive the dissolution and
termination of the Company and the termination of this Agreement.

 

ARTICLE XVI

Deadlock

 

               Section 16.1             In the event the Members are unable to
agree on any matter that requires a unanimous vote, approval or consent of the
Members eligible to vote, approve or consent with respect to such matter
(including with regard to any matter constituting a Major Decision described in
Section 6.2 hereof), the Members agree to negotiate in good faith to resolve the
deadlock within ten (10) Business Days after the time period provided for the
Members to agree upon the matter at issue (or, if no such time period is
expressly provided in this Agreement with respect to such matter, then the
Members shall negotiate in good faith to resolve the deadlock within thirty (30)
days after the Manager or a Member requests in writing that the Member(s)
approve such matter). In the event that the Members are unable to agree on such
matter within the foregoing time period, then any Member may thereafter, by
written notice to the other Members, initiate a nonbinding mediation proceeding
(the “Mediation Request”). The proceeding will be conducted in accordance with
the then current procedures regularly followed by JAMS, The Resolution Experts
(“JAMS”), with the following exceptions: (a) if the Members have not agreed
within ten (10) Business Days of the Mediation Request on the selection of a
mediator willing to serve, the mediator shall be selected by such procedures as
JAMS regularly follows and shall be a retired judge or other mediator who is a
member of JAMS; and (b) efforts to reach a settlement will continue until the
conclusion of the proceedings, which shall be deemed to occur upon the earliest
of the date that: (i) a written settlement is reached, (ii) the mediator
concludes and informs the parties in writing that further efforts would not be
useful, (iii) the Members agree in writing that an impasse has been reached or
(iv) a period of twenty (20) Business Days has passed since the appointment of
the mediator and none of the events specified in the foregoing clauses (i), (ii)
or (iii) has occurred. Each Member shall pay its own expenses incurred in
connection with any mediation proceeding initiated pursuant to this Section
16.1.

43

 

               Section 16.2             If a matter which has been submitted to
nonbinding mediation is not resolved by negotiation or by mediation pursuant to
Section 16.1 within the time periods set forth in Section 16.1, then (a) the
Members shall be entitled to initiate the buy-sell procedure pursuant to Article
XI, or, alternatively, (b) any Member may require, by written notice to the
Manager and the other Members, the sale of the Property to a third party in
accordance with this Section 16.2; provided, however, the right to force a sale
cannot be exercised after closing of the loan described in Section 4.3(ii)
unless all amounts due thereunder have been or are being paid in full at the
closing in connection with such sale and all Loan Guarantees have been released
or all amounts due thereunder have been (or are being in connection with such
sale) assumed by the buyer in such sale and all Loan Guarantees have been
released or replaced. The Member initiating a third party sale shall have the
right on behalf of the Company to engage the services of an independent
institutional real estate brokerage firm with at least ten (10) years of
experience in the commercial real estate market in the general area where the
Property is located with the written consent of all Members (which consent shall
not be unreasonably withheld, conditioned or delayed) to solicit offers from
third parties unaffiliated with any Member or such brokerage firm to purchase
the Property. Unless otherwise determined by the mutual consent of the Members,
the Property shall be sold at the highest-priced all cash offer which includes a
full and unconditional release of all Loan Guarantees with respect to any
Company indebtedness. The Company shall execute, acknowledge and deliver such
conveyance and other documents and make such payments as shall be required to
effectuate the sale in accordance with any accepted third party offer to
purchase. No Member or any Affiliate thereof may purchase the Property under a
sale conducted in accordance with this Section 16.2. In the event that a Member
initiates a third party sale of the Property in accordance with this Section
16.2, no Member shall thereafter have the right to initiate the buy-sell
procedure pursuant to Article XI; provided that, subject to the following
sentence, if a sale of the Property has not been consummated within three (3)
months after the Member initiating a third party sale first indicated its
intention to place the Property on the market, any Member may thereafter
exercise its rights under Article XI with respect to the buy-sell procedure.
Notwithstanding the foregoing, no Member may exercise its Buy-Sell right if the
Property is then the subject of an existing bona-fide contract for sale to a
third party under which the closing date has not yet occurred.

 

ARTICLE XVII

Miscellaneous Provisions

 

               Section 17.1             Dealings in Good Faith; Best Efforts.
Each party hereto agrees to act in good faith with respect to the other parties
in exercising its rights and discharging its obligations under this Agreement.
Each party further agrees to use its commercially reasonable best efforts to
ensure that the purposes of this Agreement are realized and to take all steps as
are commercially reasonable in order to implement the operational provisions of
this Agreement. Each party agrees to execute, deliver and file any document or
instrument reasonably necessary or advisable to more effectively realize the
purposes of this Agreement. Except as otherwise set forth in this Agreement, no
Member shall receive any compensation or profit for services rendered to the
Company without the unanimous written consent of the Members.

44

 

               Section 17.2             Notices. Whenever any notice or other
communication is required or permitted to be given under any provision of this
Agreement, such notice or other communication shall be in writing, signed by or
on behalf of the Person giving the notice or other communication, and shall be
deemed to have been given on the earlier to occur of (a) the date of the actual
delivery, (b) if mailed by certified or registered mail, return receipt
requested, with postage prepaid, when delivered, provided that, if the addressee
refuses to accept delivery, then such notice or other communication shall be
deemed to have been given on the date when delivery is refused, (c) if deposited
for next day delivery with a nationally recognized courier service, fees
prepaid, the first Business Day following deposit with the courier service for
delivery or (d) if by facsimile or any form of electronic transmission, on the
day that such facsimile or electronic transmission is transmitted (provided,
however, that the sender receives an automated or other written confirmation of
receipt thereof) to the respective address(es), fax number(s) or e-mail
address(es) of the Member or Manager to whom such notice is to be given as set
forth on the signature page(s) of this Agreement, or at such other address, fax
number or e-mail address of which such Member or Manager shall have given
written notice to the other parties hereto as provided in this Section 17.2. For
purposes of this Agreement, the term “electronic transmission” means any form of
communication not directly involving the physical transmission of paper that
creates a record that may be retained, retrieved and reviewed by a recipient
thereof and that may be directly reproduced in paper form by such a recipient
through an automated process.

 

               Section 17.3             Integration. This Agreement sets forth
all (and is intended by all parties hereto to be an integration of all) of the
promises, agreements, covenants, conditions, understandings, warranties and
representations among the parties hereto with respect to the Company, the
Company business and the property of the Company, and there are no promises,
agreements, conditions, understanding, warranties, or representations, oral or
written, express or implied, among them other than as set forth herein.

 

               Section 17.4             Governing Law. It is the intention of
the parties that all questions with respect to the construction of this
Agreement and the rights and liabilities of the parties hereto shall be
determined in accordance with the laws of the State of Florida.

 

               Section 17.5             Venue. Each of the Members, the Manager
and the Company consents to the jurisdiction of any court in Miami, Florida for
any action arising out of matters related to this Agreement. Each of the
Members, the Manager and the Company waives the right to commence an action in
connection with this Agreement in any court outside of Miami, Florida.

 

               Section 17.6             Waiver of Jury Trial. TO THE FULLEST
EXTENT NOT PROHIBITED BY APPLICABLE LAW, WHICH CANNOT BE WAIVED, EACH OF THE
PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHT, POWER, REMEDY OR DEFENSE ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE COMPANY, WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE, OR WITH RESPECT TO ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING TO THIS
AGREEMENT; AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
JUDGE AND NOT BEFORE A JURY. EACH OF THE PARTIES HERETO FURTHER WAIVES ANY RIGHT
TO SEEK TO CONSOLIDATE ANY SUCH LITIGATION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER LITIGATION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.
FURTHER, EACH OF THE PARTIES HERETO HEREBY CERTIFIES THAT NONE OF ITS
REPRESENTATIVES, AGENTS OR ATTORNEYS HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT IT WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER
OF RIGHT TO JURY TRIAL PROVISION. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT
THE PROVISIONS OF THIS SECTION ARE A MATERIAL INDUCEMENT TO THE ACCEPTANCE OF
THIS AGREEMENT BY THE OTHER PARTIES HERETO.

45

 

               Section 17.7             Binding Effect. This Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective spouses, heirs, executors, administrators, personal and legal
representatives, successors and permitted assigns.

 

               Section 17.8             Related Parties. The fact that a Person
is a Member or employed by, or directly or indirectly interested in or connected
with, a Member shall not in any manner prohibit or restrict the Company from
entering in to a contract or agreement with or employing such Person, provided
it has first obtained the unanimous written consent of the Members.

 

               Section 17.9             Successors and Assigns. Subject to the
restrictions on Transfer set forth herein, this Agreement, and each and every
provision hereof, shall be binding upon and shall inure to the benefit of the
Members, their respective successors, heirs and assigns, and each and every
successor-in-interest to any Member, whether such successor acquires such
interest by way of gift, purchase, foreclosure, or by any other method, shall
hold such interest subject to all of the terms and provisions of this Agreement.

 

               Section 17.10           Third Party Beneficiaries. Nothing
contained in this Agreement is intended to benefit any third parties not
specifically herein enumerated, and no Person is entitled to any benefits as a
third party beneficiary hereunder on account of any obligation of the Members to
make capital or other contributions or loans hereunder or to make payments of
any nature or to perform any other obligation as required hereunder; it being
expressly understood that the benefits, duties and obligations of any of the
Members hereunder are solely and exclusively the rights and obligations of said
Members and are not intended to benefit any third parties unless expressly
stated to the contrary herein.

 

               Section 17.11           Waiver. Any waiver by any Member, the
Manager or the Company of any of its rights or remedies under this Agreement or
of any breach or violation of or default under this Agreement must be in writing
and signed by the party to be charged thereunder. The failure of any Member to
insist upon strict performance of a covenant hereunder or of any obligation
hereunder, irrespective of the length of time for which such failure continues,
shall not be a waiver of such Member’s right to demand strict compliance in the
future. No consent or waiver, express or implied, to or of any breach or default
in the performance of any obligation hereunder, shall constitute a consent or
waiver to or of any other breach or default in the performance of the same or
any other obligations hereunder.

46

 

               Section 17.12          Counterparts. This Agreement may be
executed in any number of counterparts, all of which together shall for all
purposes constitute one Agreement, binding on all the Members notwithstanding
that all Members have not signed the same counterpart. In addition, any
counterpart signature page may be executed by any Member or the Manager
wheresoever such Person is located, and may be delivered by facsimile or any
form of electronic transmission (including via e-mail of portable document
format (PDF) copies), and any such facsimile or electronically transmitted
signature pages may be attached to one or more counterparts of this Agreement,
and such faxed or electronically transmitted signature(s) shall have the same
force and effect, and be as binding, as if original signatures had been executed
and delivered in person.

 

               Section 17.13          Partial Invalidity. Each provision of this
Agreement is intended to be severable. If any term or provision of this
Agreement shall be deemed to be invalid or unenforceable by a court of competent
jurisdiction, such invalidity or unenforceability shall not affect the remaining
provisions, all of which shall remain in full force and effect.

 

               Section 17.14          Attorneys’ Fees. Should any litigation be
commenced between the parties hereto or their representatives or should any
party institute any proceeding in a bankruptcy or similar court which has
jurisdiction over any other party hereto or any or all of such party’s or
parties’ property or assets concerning any provision of this Agreement or the
rights and duties of any Person in relation thereto, the party or parties
prevailing in such litigation shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as and for such party’s or
parties’ attorneys’ fees, and court costs in such litigation which shall be
determined by the court in such litigation or in a separate action brought for
that purpose. In addition, any prevailing party shall be entitled to recover
costs of enforcing a judgment, including attorneys’ fees, and any ultimately
prevailing party shall be entitled to recover costs of appeal, including
attorneys’ fees.

               Section 17.15          Remedies in Equity. The rights and
remedies of any of the Members hereunder shall not be mutually exclusive, except
as specifically provided herein to the contrary, i.e., the exercise of one or
more of the provisions hereof shall not preclude the exercise of any other
provisions hereof. Each of the Members confirms that damages at law will be an
inadequate remedy for a breach or threatened breach of this Agreement and agree
that, in the event of a breach or threatened breach of any provision hereof, the
respective rights and obligations hereunder shall be enforceable by specific
performance, injunction or other equitable remedy, but nothing herein contained
is intended to, nor shall it, limit or affect any rights at law or by statute or
otherwise of any party aggrieved as against the other for a breach or threatened
breach of any provision hereof, it being the intention by this Section to make
clear the agreement of the Members that the respective rights and obligations of
the Members hereunder shall be enforceable in equity as well as at law or
otherwise. Nothing herein contained shall have the effect, or be construed to
have the effect, of giving to, or vesting in, any Persons not a party to this
Agreement any rights or remedies of any kind whatsoever for a breach or
threatened breach of this Agreement.

47

 

               Section 17.16           Recalculation of Interest. If any
applicable law is ever judicially interpreted so as to deem any distribution,
contribution, payment or other amount received by any Member or the Company
under this Agreement as interest and so as to render any such amount in excess
of the maximum rate or amount of interest permitted by applicable law, then it
is the express intent of the Members and the Company that all amounts in excess
of the highest lawful rate or amount theretofore collected be credited against
any other distributions, contributions, payments or other amounts to be paid by
the recipient of the excess amount or refunded to the appropriate Person, and
the provisions of this Agreement immediately be deemed reformed, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the payment of the fullest amount otherwise
required hereunder. All sums paid or agreed to be paid that are judicially
determined to be interest shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the term of such obligation
so that the rate or amount of interest on account of such obligation does not
exceed the maximum rate or amount of interest permitted under applicable law.

[Signature page(s) follow.]

48

 

               IN WITNESS WHEREOF, the undersigned parties have signed this
Agreement as of the day and year first above written.

            MEMBERS:           JIK TAFT VINELAND LLC,     a Delaware limited
liability company           By: /s/ Stephen Braun     Name: Stephen Braun    
Title: Senior Vice President           Contact for Notices:           7900 Miami
Lakes Drive West     Miami Lakes, Florida 33016     Attn: Thomas Bartelmo,
President     Fax: (305) 824-0455     E-mail: tbartelmo@kislak.com          
COURTELIS PROMENADE ASSOCIATES, LLC,   a Florida limited liability company      
    By: Newcaster Devcorp, Inc.,       a Florida corporation       its manager  
          By: /s/ Elias Vassilaros         Elias Vassilaros         Executive
Vice President           Contact for Notices:     703 Waterford Way, Suite 800  
  Miami, Florida 33126-4677     Attn: Elias Vassilaros     Fax: (305) 261-4338  
  E-mail: evassilaros@courtelis.com  

49

 



  MEMBERS:         HMG ORLANDO, LLC, a Delaware limited liability company      
  By: HMG/Courtland Properties, Inc., a Delaware corporation, its manager      
  By: /s/ Maurice Wiener       Maurice Wiener, President         Contact for
Notices:         1870 South Bayshore Drive   Miami, FL 33133   Fax: (305)
856-7342   E-mail:      lrothstein@hmgcourtland.com                     AND
whemingway@hmgcourtland.com                     AND Carmarotti@hmgcourland.com







50

 



            MANAGER:           COURTELIS PROMENADE ASSOCIATES, LLC,     a
Florida limited liability company               By: Newcaster Devcorp, Inc.,    
  a Florida corporation       its manager                 By: /s/ Elias
Vassilaros         Elias Vassilaros         Executive Vice President            
Contact for Notices:     703 Waterford Way, Suite 800     Miami, Florida
33126-4677     Attn: Elias Vassilaros     Fax: (305) 261-4338     E-mail:
evassilaros@courtelis.com  

 